 
 
 
 
EXHIBIT 10.2
 

 














FORM OF MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT


 




CITIMORTGAGE, INC.
Purchaser




ABN AMRO MORTGAGE GROUP, INC.
Seller and Servicer










Dated as of June 1, 2007






--------------------------------------------------------------------------------





MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT




This is a MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT (the "Agreement"),
dated as of June 1, 2007, by and between CitiMortgage, Inc., having an office at
1000 Technology Drive, O’Fallon, MO 63368 (the "Purchaser") and ABN AMRO
Mortgage Group, Inc. having an office at 6300 Interfirst Drive, Ann Arbor,
Michigan 48108 (the "Seller").


W I T N E S S E T H:


WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and
the Purchaser desires to purchase, from time to time, from the Seller, certain
fixed and adjustable rate Conventional, FHA Insured and VA Guaranteed mortgage
loans (the "Mortgage Loans") as described herein on a servicing retained basis,
and which shall be delivered in groups of whole loans on various dates as
provided herein (each a "Closing Date");


WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other
security instrument creating a first lien on a residential dwelling located in
the jurisdiction indicated on the Mortgage Loan Schedule for the related
Mortgage Loan Package, which is to be annexed hereto on each Closing Date as
Schedule I;


WHEREAS, following its purchase of the Mortgage Loans from Seller, Purchaser may
desire to sell some or all of the Mortgage Loans in a whole loan transfer or to
securitize some or all of the Mortgage Loans through FNMA;


WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the
conveyance, servicing and control of the Mortgage Loans; and


NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree
as follows:


SECTION 1.                             Definitions. For purposes of this
Agreement the following capitalized terms shall have the respective meanings set
forth below.


Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the adjustment
of the Mortgage Interest Rate payable in respect thereto.


Adjustment Date: With respect to each Adjustable Rate Mortgage Loan, the date
set forth in the related Mortgage Note on which the Mortgage Interest Rate on
the Mortgage Loan is adjusted in accordance with the terms of the Mortgage Note.


--------------------------------------------------------------------------------



Agreement:  This Mortgage Loan Purchase and Servicing Agreement including all
exhibits, schedules, amendments and supplements hereto.


Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value thereof as determined by an appraisal made for the originator of the
Mortgage Loan at the time of origination of the Mortgage Loan by an appraiser
who met the minimum requirements of FNMA and FHLMC, and (ii) the purchase price
paid for the related Mortgaged Property by the Mortgagor with the proceeds of
the Mortgage Loan; provided, however, in the case of a Refinanced Mortgage Loan,
such value of the Mortgaged Property is based solely upon the value determined
by an appraisal made for the originator of such Refinanced Mortgage Loan at the
time of origination of such Refinanced Mortgage Loan by an appraiser who met the
minimum requirements of FNMA and FHLMC. Each appraisal was performed in
accordance with the requirements of the Financial Institutions Reform, Recovery
and Enforcement Act of 1989.


Assignment of Mortgage: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.


BIF: The Bank Insurance Fund, or any successor thereto.


Business Day: Any day other than a Saturday or Sunday, or a day on which banking
and savings and loan institutions in the State of Missouri, the State of
Michigan or the State of New York are authorized or obligated by law or
executive order to be closed.


Cash-Out Refinancing:  A Refinanced Mortgage Loan the proceeds of which were in
excess of the principal balance of any existing first mortgage on the related
Mortgaged Property and related closing costs, and were used to pay any such
existing first mortgage, related closing costs and subordinate mortgages on the
related Mortgaged Property.


Closing Date: The date or dates on which the Purchaser from time to time shall
purchase and the Seller from time to time shall sell to the Purchaser, the
Mortgage Loans listed on the related Mortgage Loan Schedule with respect to the
related Mortgage Loan Package.


Closing Documents:  With respect to any Closing Date, the documents required
pursuant to Section 9.


Code:  The Internal Revenue Code of 1986, or any successor statute thereto.


Condemnation Proceeds:  All awards, compensation and settlements in respect of a
taking of all or part of a Mortgaged Property by exercise of the power of
condemnation or the right of eminent domain.


--------------------------------------------------------------------------------





Commitment Letter:  With respect to the Mortgage Loan Package purchased and sold
on any Closing Date, the letter agreement between the Purchaser and the Seller,
in the form annexed hereto as Exhibit 9 (including any exhibits, schedules and
attachments thereto), setting forth the terms and conditions of such transaction
and describing the Mortgage Loans to be purchased by the Purchaser on such
Closing Date.


Conventional Mortgage Loan: Any Mortgage Loan that is neither an FHA Loan nor a
VA Loan.


Convertible Mortgage Loan: A Mortgage Loan that by its terms and subject to
certain conditions contained in the related Mortgage or Mortgage Note allows the
Mortgagor to convert the adjustable Mortgage Interest Rate on such Mortgage Loan
to a fixed Mortgage Interest Rate.


Custodial Account: The separate account or accounts, each of which shall be an
Eligible Account, created and maintained pursuant to this Agreement which shall
be entitled "______., as servicer, in trust for the Purchaser and various
Mortgagors, Fixed and Adjustable Rate Conventional, FHA or VA Mortgage Loans".


Custodial Agreement: The custodian agreement attached hereto as Exhibit 5, if
applicable.


Custodian:  The custodian, which may be Seller or any affiliate of Seller, or
its successor in interest or any successor to the Custodian under the Custodial
Agreement as therein provided.


Cut-Off Date: The day of the month referenced in the applicable Commitment
Letter.


Determination Date:  With respect to each Distribution Date, the fifteenth
(15th) day of the calendar month in which such Distribution Date occurs or, if
such fifteenth (15th) day is not a Business Day, the Business Day preceding such
fifteenth (15th) day.


Distribution Date: The eighteenth (18th) day of each month, commencing on the
eighteenth (18th) day of the month next following the month in which the related
Cut-off Date occurs, or if such eighteenth (18th) day is not a Business Day, the
Business Day following such eighteenth (18th) day..


Due Date: With respect to each Distribution Date, the first day of the calendar
month in which such Distribution Date occurs, which is the day on which the
Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.


Due Period: The period beginning on the second day of any month and ending on
the first day of next month.


--------------------------------------------------------------------------------



Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institu­tion or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the
short-term unsecured debt obligations of such holding company) are rated A-1 by
Standard & Poor's Ratings Services or Prime-1 by Moody's Investors Service (or a
comparable rating if another rating agency is specified by the Purchaser by
written notice to the Seller) at the time any amounts are held on deposit
therein, (ii) an account or accounts the deposits in which are fully insured by
the FDIC or (iii) a trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity.  Eligible Accounts may bear interest.


Escrow Account: The separate trust account or accounts created and maintained
pursuant to this Agreement which shall be entitled "______., as servicer, in
trust for the Purchaser and various Mortgagors, Fixed and Adjustable Rate
Conventional, FHA or VA Mortgage Loans."


Escrow Payments: The amounts constituting ground rents, taxes, assessments,
water charges, sewer rents, Primary Insurance Policy premiums, fire and hazard
insurance premiums and other payments required to be escrowed by the Mortgagor
with the Mortgagee pursuant to the terms of any Mortgage Note or Mortgage.


Event of Default:  Any one of the events enumerated in Section 13.01.


FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.


FHA:  The Federal Housing Administration, an agency within the United States
Department of Housing and Urban Development, or any successor thereto and
including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.


FHA Approved Mortgagee: Those institutions which are approved by FHA to act as
servicer and mortgagee of record pursuant to FHA Regulations.


FHA Insurance Contract or FHA Insurance:  The contrac­tual obligation of FHA
respecting the insurance of an FHA Loan pursuant to the National Housing Act, as
amended.


FHA Loan:  A Mortgage Loan which is the subject of an FHA Insurance Contract as
evidenced by a Mortgage Insurance Certificate.


FHA Regulations:  Regulations promulgated by HUD under the National Housing Act,
codified in 24 Code of Federal Regula­tions, and other HUD issuances relating to
FHA Loans, including the related Handbooks, Circulars, Notices and Mortgagee
Letters.


FHLMC: Federal Home Loan Mortgage Corporation or any successor thereto.


--------------------------------------------------------------------------------



Final Closing Date:  The Closing Date with respect to the purchase and sale of
the final Mortgage Loan Package purchased hereunder.


Fixed Rate Mortgage Loan: A Mortgage Loan wherein the Mortgage Interest Rate set
forth in the Mortgage Note is fixed for the term of such Mortgage Loan.


FNMA: Federal National Mortgage Association or any successor thereto.


GNMA: Government National Mortgage Association or any successor thereto.


Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the related
Mortgage Loan Schedule that is added to the Index on each Adjustment Date in
accordance with the terms of the related Mortgage Note to determine the new
Mortgage Interest Rate for such Mortgage Loan, as provided in the related
Commitment Letter.


HUD: The United States Department of Housing and Urban Development, or any
successor thereto.


Index: With respect to any Adjustable Rate Mortgage Loan, a rate per annum,
calculated as specified in Exhibit A to the related Commitment Letter, to which
the Gross Margin is added on each Adjustment Date to determine the new Mortgage
Interest Rate for such Mortgage Loan.


Insurance Agreements: Collectively, the FHA Insurance Contracts and VA Guaranty
Agreements.


Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.


Liquidation Proceeds: Amounts, other than Insurance Proceeds and Condemnation
Proceeds, received in connection with the liquidation of a defaulted Mortgage
Loan through trustee's sale, foreclosure sale or received pursuant to an FHA
Insurance Contract or a VA Guaranty Agreement or otherwise, other than amounts
received following the acquisition of REO Property.


Loan Guaranty Certificate: The Certificate evidencing a VA Guaranty Agreement.


Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan as of any date of
determination, the ratio on such date of the outstanding principal amount of the
Mortgage Loan, to the Appraised Value of the Mortgaged Property.


--------------------------------------------------------------------------------





Maximum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the
related Mortgage Note and is the maximum interest rate to which the Mortgage
Interest Rate on such Adjustable Rate Mortgage Loan may be increased on any
Adjustment Date, as provided in the related Commitment Letter.


Minimum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the
related Mortgage Note and is the minimum interest rate to which the Mortgage
Interest Rate on such Adjustable Rate Mortgage Loan may be decreased on any
Adjustment Date, as provided in the related Commitment Letter.


Monthly Payment: With respect to any Mortgage Loan, the scheduled combined
payment of principal and interest payable by a Mortgagor under the related
Mortgage Note on each Due Date, which may be changed on any Adjustment Date as
provided in the related Mortgage Note.


Mortgage: The mortgage, deed of trust or other instrument creating a first lien
on Mortgaged Property securing the Mortgage Note.


Mortgagee:  The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.


Mortgage File: The items pertaining to a particular Mortgage Loan referred to in
Exhibit 4 annexed hereto, and any additional documents required to be added to
the Mortgage File pursuant to this Agreement or the related Commitment Letter.


Mortgage Insurance Certificate: The Certificate evidencing an FHA Insurance
Contract.


Mortgage Interest Rate: With respect to each Fixed Rate Mortgage Loan, the fixed
annual rate of interest borne by the related Mortgage Note and set forth in the
Mortgage Loan Schedule. With respect to each Adjustable Rate Mortgage Loan, the
annual rate at which interest accrues on such Adjustable Rate Mortgage Loan from
time to time in accordance with the provisions of the related Mortgage Note,
which rate, (i) as of any date of determination until the first Adjustment Date
following the related Cut-off Date shall be the rate set forth in the related
Mortgage Loan Schedule as the Mortgage Interest Rate in effect immediately
following the related Cut-off Date and (ii) as of any date of determination
thereafter shall be the rate as adjusted on the most recent Adjustment Date, to
equal the sum of the applicable Index plus the related Gross Margin; provided
that the Mortgage Interest Rate on such Adjustable Rate Mortgage Loan on any
Adjustment Date shall never be (a) more than the lesser of (1) the sum of the
Mortgage Interest Rate in effect immediately prior to the Adjustment Date plus
the related Periodic Rate Cap, if any, and (2) the related Maximum Mortgage
Interest Rate or, (b) less than the greater of (1) the remainder of the Mortgage
Interest Rate in effect immediately prior to the


--------------------------------------------------------------------------------



Adjustment Date minus the related Periodic Rate Cap, if any, and (2) the related
Minimum Mortgage Interest Rate.


Mortgage Loan: Each mortgage loan sold, assigned and transferred to the
Purchaser pursuant to this Agreement and the related Commitment Letter and
identified on the Mortgage Loan Schedule annexed to this Agreement on such
Closing Date, which Mortgage Loan includes without limitation the Mortgage File,
the Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition proceeds, and all other rights,
benefits, proceeds and obligations arising from or in connection with such
Mortgage Loan.


Mortgage Loan Documents: The documents listed in Exhibit 4.


Mortgage Loan Package:  The Mortgage Loans listed on a Mortgage Loan Schedule,
delivered to the Purchaser or its Custodian at least five (5) Business Days
prior to the related Closing Date and attached to this Agreement as Schedule I
on the related Closing Date.


Mortgage Loan Schedule: With respect to each Mortgage Loan Package, the schedule
of Mortgage Loans to be annexed hereto as Schedule I (or a supplement thereto)
on each Closing Date for the Mortgage Loan Package delivered on such Closing
Date in both hard copy and electronic format, such schedule setting forth the
following information with respect to each Mortgage Loan in the Mortgage Loan
Package: (1) the Seller's Mortgage Loan identifying number; (2) the Mortgagor's
first and last name; (3) the street address of the Mortgaged Property including
the state and zip code; (4) a code indicating whether the Mortgaged Property is
owner-occupied; (5) the type of Residential Dwelling constituting the Mortgaged
Property; (6) the original months to maturity; (7) the original date of the
Mortgage; (8) the Loan-to-Value Ratio at origination; (9) the Mortgage Interest
Rate in effect immediately following the Cut-off  Date; (10) the date on which
the first Monthly Payment was due on the Mortgage Loan; (11) the stated maturity
date; (12) the amount of the Monthly Payment at origination; (13) the amount of
the Monthly Payment as of the Cut-off Date; (14) the last Due Date on which a
Monthly Payment was actually applied to the unpaid principal balance; (15) the
original principal amount of the Mortgage Loan; (16) the unpaid principal
balance of the Mortgage Loan as of the close of business on the Cut-off Date;
(17) the Stated Principal Balance as of the Closing Date; (18) a code indicating
the purpose of the loan (i.e., purchase financing, Rate/Term Refinancing,
Cash-Out Refinancing); (19) the Mortgage Interest Rate at origination; (20) a
code indicating the documentation style (i.e., full, alternative or reduced);
(21) a code indicating if the Mortgage Loan is subject to a Primary Insurance
Policy; (22) the Appraised Value of the Mortgaged Property; (23) the sale price
of the Mortgaged Property, if applicable; (24) the Servicing Fee; (25) a code
indicating the Metropolitan Statistical Area in which the Mortgaged Property is
located; (26) race and gender information (if available) for all Mortgagors;
(27) a codeindicating the county in which the Mortgaged Property in located;
(28) census tract in which the Mortgaged Property is located; (29) the combined
annual income of the Mortgagor’s household; and (30) with respect to each
Adjustable Rate Mortgage Loan: (i) the first Adjustment Date; (ii) the Gross
Margin; (iii) the Maximum Mortgage Interest Rate under the terms of the Mortgage
Note; (iv) the Minimum Mortgage Interest Rate under the terms of the Mortgage
Note; (v) the Periodic Rate Cap; (vi) the first Adjustment Date immediately
following the Cut-off Date; (vii) the Index;


--------------------------------------------------------------------------------



and (viii) a code indicating whether the Mortgage Loan is a Convertible Mortgage
Loan.  With respect to the Mortgage Loan Package in the aggregate, the Mortgage
Loan Schedule shall set forth the following information, as of the related
Cut-off Date: (1) the number of Mortgage Loans; (2) the current principal
balance of the Mortgage Loans; (3) the aggregate Stated Principal Balance of the
Mortgage Loans; (4) the weighted average Mortgage Interest Rate of the Mortgage
Loans; and (5) the weighted average maturity of the Mortgage Loans.  Schedule I
hereto shall be supplemented as of each Closing Date to reflect the addition of
the Mortgage Loan Schedule with respect to the related Mortgage Loan Package.


Mortgage Note: The original executed note or other evidence of the Mortgage Loan
indebtedness of a Mortgagor.


Mortgaged Property: The Mortgagor's real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.


Mortgagor: The obligor on a Mortgage Note, the owner of the Mortgaged Property
and the grantor or mortgagor named in the related Mortgage and such grantor's or
mortgagor's successor's in title to the Mortgaged Property.


Officer's Certificate: A certificate signed by the Chairman of the Board or the
Vice Chairman of the Board or a President or a Vice President and by the
Treasurer or the Secretary or one of the Assistant Treasurers or Assistant
Secretaries of the Person on behalf of whom such certificate is being delivered.


Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan and any
Adjustment Date therefor, a number of percentage points per annum that is set
forth in the related Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Mortgage Loan may increase (without regard to the Maximum Mortgage Interest
Rate) or decrease (without regard to the Minimum Mortgage Interest Rate) on such
Adjustment Date from the Mortgage Interest Rate in effect immediately prior to
such Adjustment Date, as provided in the related Commitment Letter.


Person:  An individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.


P&I Advances: all payments not previously advanced by the Seller of principal
(due after the related Cut-off Date) and interest not allocable to the period
prior to the related Cut-off Date, which were due on a Mortgage Loan during the
related Due Period and which were delinquent at the close of business on the
related Determination Date whether or not deferred.


Primary Insurance Policy: A policy of primary mortgage guaranty insurance issued
by an insurer acceptable to FNMA and FHLMC.


--------------------------------------------------------------------------------



Purchase Price: The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to the related Commitment Letter in exchange for the
Mortgage Loans purchased on such Closing Date calculated as provided in Section
4.


Purchaser: CitiMortgage, Inc., or any successor thereto.


Rate/Term Refinancing:  A Refinanced Mortgage Loan, the proceeds of which are
not in excess of the existing first mortgage loan on the related Mortgaged
Property and related closing costs, and were used exclusively to satisfy the
then existing first mortgage loan of the Mortgagor on the related Mortgaged
Property and to pay related closing costs.


Record Date:  With respect to each Distribution Date, the last Business Day of
the month immediately preceding the month in which such Distribution Date
occurs.


Refinanced Mortgage Loan:  A Mortgage Loan the proceeds of which were not used
to purchase the related Mortgaged Property.


REMIC:  A "real estate mortgage investment conduit" within the meaning of
Section 860D of the Code.


REO Account: The separate trust account or accounts created and maintained
pursuant to this Agreement which shall be entitled "[] in trust for the
Purchaser, as of [date of acquisition of title], Fixed and Adjustable Rate
Conventional, FHA Insured or VA Guaranteed Mortgage Loans".


REO Disposition:  The final sale by the Seller of any REO Property.


REO Property:  A Mortgaged Property acquired as a result of the liquidation of a
Mortgage Loan.


Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) (the
product of the Stated Principal Balance of such Mortgage Loan and the greater of
(x) the Purchase Price percentage as stated in the related Commitment Letter and
(y) 100%, and plus (ii) interest on such Stated Principal Balance at the
Mortgage Interest Rate from and including the last Due Date through which
interest has been paid by or on behalf of the Mortgagor to the first of day of
the month following the date of repurchase, less amounts received in respect of
such repurchased Mortgage Loan which are being held in the Custodial Account for
distribution in connection with such Mortgage Loan.


Residential Dwelling:  Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a FNMA eligible condominium project, or (iv) a detached
one-family dwelling in a planned unit development, none of which is a
co-operative located outside of New York state, mobile or manufactured home.


Seller: ABN AMRO Mortgage Group, Inc.


--------------------------------------------------------------------------------





Servicing Addendum:  The terms and conditions attached hereto as Exhibit 8 which
will govern the servicing of the Mortgage Loans.


Servicing Advances:  All customary, reasonable and necessary "out-of-pocket"
costs and expenses incurred by the Seller in the performance of its servicing
obligations, including, but not limited to, the cost of (i) preservation,
restoration and repair of a Mortgaged Property, (ii) any enforcement or judicial
proceedings with respect to a Mortgage Loan, including foreclosure actions and
(iii) the management and liquidation of REO Property.


Servicing Fee: With respect to any Mortgage Loan, the fee per calendar month as
provided in the related Commitment Letter (stated as a specified number of
dollars or a percentage rate), payable monthly, in arrears.


Servicing File: With respect to each Mortgage Loan, the file retained by the
Seller, consisting of documents set forth in Exhibit 4.


Stated Principal Balance: As to each Mortgage Loan as of any date of
determination, the principal balance of the Mortgage Loan as of the Cut-Off Date
after giving effect to payments of principal due on or before such date, whether
or not collected from the Mortgagor on or before such date.


Term Sheet:  An assignment and conveyance of the Mortgage Loans purchased on a
Closing Date in the form annexed hereto as Exhibit 3.


VA:  The Veterans Administration, an agency of the United States of America, or
any successor thereto including the Administrator of Veterans Affairs.


VA Approved Lender:  Those lenders which are approved by the VA to act as a
lender in connection with the origination of VA Loans.


VA Guaranty Agreement:  The obligation of the United States to pay a specific
percentage of a Mortgage Loan (subject to a maximum amount) upon default of the
Mortgagor pursuant to the Serviceman's Readjustment Act, as amended.


VA Loan:  A Mortgage Loan which is the subject of a VA Guaranty Agreement as
evidenced by a Loan Guaranty Certificate.


VA Regulations:  Regulations promulgated by the Vet­erans Administration
pursuant to the Serviceman's Readjustment Act, as amended, codified in 36 Code
of Federal Regulations, and other VA issuances relating to VA Loans, including
related Handbooks, Circulars and Notices.


--------------------------------------------------------------------------------





SECTION 2.                             Agreement to Purchase. The Seller agrees
to sell, and the Purchaser agrees to purchase, from time-to-time on or before
the Final Closing Date, Mortgage Loans having an aggregate principal balance on
the related Cut-off Date in an amount as set forth in the related Commitment
Letter, or in such other amount as agreed by the Purchaser and the Seller as
evidenced by the actual aggregate principal balance of the Mortgage Loans
accepted by the Purchaser on the related Closing Date.


SECTION 3.                             Mortgage Loan Schedules. The Seller shall
deliver the Mortgage Loan Schedule for a Mortgage Loan Package to be purchased
on a particular Closing Date to the Purchaser at least five (5) Business Days
prior to such Closing Date.


SECTION 4.                             Purchase Price.  The Purchase Price for
each Mortgage Loan listed on the related Mortgage Loan Schedule shall be the
percentage of par as stated in the related Commitment Letter (subject to
adjustment as provided therein), multiplied by its Stated Principal Balance as
of the related Cut-off Date. If so provided in the related Commitment Letter,
portions of the Mortgage Loans shall be priced separately.


In addition to the Purchase Price as described above, the Purchaser shall pay to
the Seller, at closing, accrued interest on the Stated Principal Balance of each
Mortgage Loan as of the related Cut-off Date at its Mortgage Interest Rate from
the related Cut-off Date through the day prior to the related Closing Date, both
inclusive, less the Servicing Fee, pro rated on the basis of a 30-day month.


The Purchaser shall own and be entitled to receive with respect to each Mortgage
Loan purchased, (1) all scheduled principal due after the related Cut-off Date,
(2) all other recoveries of principal collected after the related Cut-off Date
(provided, however, that all scheduled payments of principal due on or before
the related Cut-off Date and collected by the Seller after the related Cut-off
Date shall belong to the Seller), and (3) all payments of interest on the
Mortgage Loans net of the Servicing Fee (minus that portion of any such interest
payment that is allocable to the period prior to the related Cut-off Date). The
Stated Principal Balance of each Mortgage Loan as of the related Cut-off Date is
determined after application to the reduction of principal of payments of
principal due on or before the related Cut-off Date whether or not collected.
Therefore, for the purposes of this Agreement, payments of scheduled principal
and interest prepaid for a Due Date beyond the related Cut-off Date shall not be
applied to the principal balance as of the related Cut-off Date. Such prepaid
amounts (minus the applicable Servicing Fee) shall be the property of the
Purchaser. The Seller shall deposit any such prepaid amounts into the Custodial
Account, which account is established for the benefit of the Purchaser, for
remittance by the Seller to the Purchaser on the first related Distribution
Date.  All payments of principal and interest, less the applicable Servicing
Fee, due on a Due Date following the related Cut-off Date shall belong to the
Purchaser


--------------------------------------------------------------------------------





SECTION 5.                             Examination of Mortgage Files. In
addition to the rights granted to the Purchaser under the related Commitment
Letter to underwrite the Mortgage Loans and review the Mortgage Files prior to
the Closing Date, prior to the related Closing Date, the Seller shall (a)
deliver to the Purchaser in escrow, for examination with respect to each
Mortgage Loan to be purchased on such Closing Date, the related Mortgage File,
including the Assignment of Mortgage, pertaining to each Mortgage Loan, or (b)
make the related Mortgage File available to the Purchaser for examination at the
Seller's offices or such other location as shall otherwise be agreed upon by the
Purchaser and the Seller. Such examination may be made by the Purchaser or its
designee at any reasonable time before or after the related Closing Date.  If
the Purchaser makes such examination prior to the related Closing Date and
identifies any Mortgage Loans which do not conform to the terms of the related
Commitment Letter, such Mortgage Loans may, at the Purchaser's option, be
rejected for purchase by the Purchaser.  If not purchased by the Purchaser, such
Mortgage Loans shall be deleted from the related Mortgage Loan Schedule.  The
Purchaser may, at its option and without notice to the Seller, purchase all or
part of any Mortgage Loan Package without conducting any partial or complete
examination.  The fact that the Purchaser has conducted or has determined not to
conduct any partial or complete examination of the Mortgage Files shall not
affect the Purchaser's (or any of its successors') rights to demand repurchase
or other relief or remedy provided for in this Agreement.


SECTION 6.                             Conveyance from Seller to Purchaser
 
 
Subsection 6.01.                Conveyance of Mortgage Loans; Possession of
ServicingFiles



The Seller, simultaneously with the payment of the Purchase Price, shall execute
and deliver to the Purchaser a Term Sheet with respect to the related Mortgage
Loan Package in the form attached hereto as Exhibit 3 The Servicing File
retained by the Seller with respect to each Mortgage Loan pursuant to this
Agreement shall be appropriately identified in the Seller's computer system to
reflect clearly the sale of such related Mortgage Loan to the Purchaser. The
Seller shall release from its custody the contents of any Servicing File
retained by it only in accordance with this Agreement, except when such release
is required in connection with a repurchase of any such Mortgage Loan pursuant
to Subsection 7.03 or 7.04.


Subsection 6.02.                                       Books and Records.


Record title to each Mortgage and the related Mortgage Note as of the related
Closing Date shall be in the name of the Seller, the Purchaser, or one or more
designees of the Purchaser, as the Purchaser shall designate. Notwithstanding
the foregoing, beneficial ownership of each Mortgage and the related Mortgage
Note shall be vested solely in the Purchaser or the appropriate designee of the
Purchaser, as the case may be. All rights arising out of the Mortgage Loans
including, but not limited to, all funds received by the Seller after the
related Cut-off Date on or in connection with a Mortgage Loan as provided in
Section 4 shall be vested in the Purchaser or one or more designees of the
Purchaser; provided, however, that all such funds


--------------------------------------------------------------------------------



received on or in connection with a Mortgage Loan as provided in Section 4 shall
be received and held by the Seller in trust for the benefit of the Purchaser or
the assignee of the Purchaser, as the case may be, as the owner of the Mortgage
Loans pursuant to the terms of this Agreement.


It is the express intention of the parties that the transactions contemplated by
this Agreement be, and be construed as, a sale of the Mortgage Loans by the
Seller and not a pledge of the Mortgage Loans by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. Consequently, the sale of each
Mortgage Loan shall be reflected as a sale on the Seller's business records, tax
returns and financial statements.


Subsection 6.03.                                       Delivery of Mortgage Loan
Documents.


The Seller shall from time to time in connection with each Closing Date, at
least five (5) Business Days prior to such Closing Date, deliver and release to
the Purchaser or to Purchaser’s Custodian, as Purchaser designates, the
following Mortgage Loan Documents as required by this Agreement with respect to
each Mortgage Loan to be purchased and sold on the related Closing Date and set
forth on the related Mortgage Loan Schedule delivered with such Mortgage Loan
Documents:
 
(i) The original Mortgage Note endorsed, "Pay to the order of CitiMortgage, Inc.
without recourse" and signed in the name of Seller by an authorized officer.  In
the event that the Mortgage Loan was acquired by Seller in a merger, the
endorsement must be by "[Seller], successor by merger to [name of predecessor]";
and in the event that the Mortgage Loan was acquired or originated by Seller
while doing business under another name, the endorsement must be by "[Seller],
formerly known as [previous name]".


(ii) The original Mortgage, or a copy of the Mortgage with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of either the closing attorney, an officer of the title insurer
which issued the related title insurance policy or an officer of Seller,
certifying that the copy is a true copy of the original of the Mortgage which
has been delivered by such officer or attorney for recording in the appropriate
recording office of the jurisdiction in which the Mortgaged Property is located.


(iii) The original assignment of mortgage from Seller, prepared in blank, which
assignment shall be in form and substance acceptable for recording.  In the
event that the Mortgage Loan was acquired by Seller in a merger, the assignment
must be by "[Seller], successor by merger to [name of predecessor]"; and in the
event that the Mortgage Loan was acquired or originated by Seller while doing
business under another name, the assignment must be by "[Seller], formerly known
as [previous name]”.


--------------------------------------------------------------------------------





(iv) The original policy of title insurance, or, if the policy has not yet been
issued, a written commitment or interim binder issued by the title insurance
company, dated and certified as of the date the Mortgage Loan was funded, with a
statement by the title insurance company or closing attorney on such binder or
commit­ment that the priority of the lien of the related Mortgage during the
period between the date of the funding of the related Mortgage Loan and the date
of the related title policy (which title policy shall be dated the date of
recording of the related Mortgage) is insured.


(v) Originals, or certified true copies from the appropriate recording office,
of any intervening assignments of the Mortgage with evidence of recording
thereon, or, if the original intervening assignment has not yet been returned
from the recording office, a certified copy of such assignment.


(vi) Originals or copies of all assumption and modification agree­ments, if any.


(vii) Original Primary Mortgage Insurance Policy, Loan Guaranty Certificate or
Mortgage Insurance Certificate, as applicable.


(viii) Original power of attorney, if applicable.


The Seller shall forward to the Purchaser or Purchaser’s Custodian, as Purchaser
designates, original documents evidencing an assumption, modification,
consolidation or extension of any Mortgage Loan entered into in accordance with
this Agreement within two (2) weeks of their execution; provided, however, that
the Seller shall provide the Purchaser or Purchaser’s Custodian, as Purchaser
designates, with a certified true copy of any such document submitted for
recordation within two (2) weeks of its execution, and shall provide the
original of any document submitted for recordation or a copy of such document
certified by the appropriate public recording office to be a true and complete
copy of the original within ninety (90) days of its submission for recordation.


From time to time, if Seller is not Custodian, Purchaser shall deliver or cause
to be delivered to Seller, as soon as practicable following receipt of a written
request from Seller and at no expense to Seller, any Mortgage Loan Document
needed by Seller in connection with the servicing of a Mortgage Loan.  Seller’s
written request for the release of a Mortgage Loan Document shall specify in
reasonable detail the reason for Seller’s request.  During the time that any
such Mortgage Loan Document is in the possession of Seller, such possession
shall be deemed to be in trust for the benefit of Purchaser and Seller shall
promptly return to Purchaser or its designee any Mortgage Loan Document so
released when Seller’s need for such Mortgage Loan Document no longer
exists.  Purchaser shall indemnify and hold Seller harmless against any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
legal fees and related costs, judgments, and any other costs, fees and expenses
that Seller may sustain in connection with any third party claim in any way
related to Purchaser’s or its designee’s failure to release, in a timely manner,
the Mortgage Loan Documents requested by Seller pursuant to this Section 6.03.


--------------------------------------------------------------------------------



SECTION 7.                             Representations, Warranties and Covenants
of the Seller: Remedies for Breach


Subsection 7.01.                                       Representations and
Warranties Respecting the Seller.


The Seller represents, warrants and covenants to the Purchaser as of the initial
Closing Date and each subsequent Closing Date:


                         (i)The Seller is duly organized, validly existing and
in good standing under the laws of Delaware and is and will remain in compliance
with the laws of each state in which any Mortgaged Property is located to the
extent necessary to ensure the enforceability of each Mortgage Loan and the
servicing of each Mortgage Loan in accordance with the terms of this Agreement;


                         (ii)The Seller has the full power and authority to hold
each Mortgage Loan, to sell each Mortgage Loan, and to execute, deliver and
perform, and to enter into and consummate, all transactions contemplated by this
Agreement. The Seller has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement,
and this Agreement, assuming due authorization, execution and delivery by the
Purchaser, constitutes a legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or reorganization;


                         (iii)The execution and delivery of this Agreement by
the Seller and the performance of and compliance with the terms of this
Agreement will not violate the Seller's articles of incorporation or by-laws or
constitute a default under or result in a breach or acceleration of, any
material contract, agreement or other instrument to which the Seller is a party
or which may be applicable to the Seller or its assets;


                         (iv)The Seller is not in violation of, and the
execution and delivery of this Agreement by the Seller and its performance and
compliance with the terms of this Agreement will not constitute a violation with
respect to, any order or decree of any court or any order or regulation of any
federal, state, municipal or governmental agency having jurisdiction over the
Seller or its assets, which violation might have consequences that would
materially and adversely affect the condition (financial or otherwise) or the
operation of the Seller or its assets or might have consequences that would
materially and adversely affect the performance of its obligations and duties
hereunder;


                         (v)The Seller is an approved seller/servicer of
Conventional Mortgage Loans for FNMA and FHLMC in good standing and is a HUD
approved mortgagee pursuant to Section 203 of the National Housing Act. The
Seller is also an FHA Approved Mortgage in good standing to service FHA Loans, a
VA Approved Lender,  has not been suspended as a mortgagee or servicer by the
FHA or VA, and has facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans of the same type as the FHA Loans and
the VA Loans.  No event has occurred, including but not limited to a change in
insurance coverage, which


--------------------------------------------------------------------------------



would make the Seller unable to comply with FNMA, FHLMC, HUD, FHA or VA
eligibility requirements or which would require notification to FNMA, FHLMC,
HUD, FHA or VA;


                         (vi)The Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement;


                         (vii)The Mortgage Note, the Mortgage, the Assignment of
Mortgage and any other documents required to be delivered with respect to each
Mortgage Loan pursuant to this Agreement, have been delivered to the Purchaser
all in compliance with the specific requirements of the this Agreement. With
respect to each Mortgage Loan, the Seller is in possession of a complete
Mortgage File in compliance with Exhibit 4.


                         (viii)Immediately prior to the payment of the Purchase
Price for each Mortgage Loan, the Seller was the owner of record of the related
Mortgage and the indebtedness evidenced by the related Mortgage Note and upon
the payment of the Purchase Price by the Purchaser, in the event that the Seller
retains record title, the Seller shall retain such record title to each
Mortgage, each related Mortgage Note and the related Mortgage Files with respect
thereto in trust for the Purchaser as the owner thereof and only for the purpose
of servicing and supervising the servicing of each Mortgage Loan;


                         (ix)There are no actions or proceedings against, or
investigations of, the Seller before any court, administrative or other tribunal
(A) that might prohibit its entering into this Agreement, (B) seeking to prevent
the sale of the Mortgage Loans or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or
validity or enforceability of, this Agreement;


                         (x)No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, this Agreement
or the consummation of the transactions contemplated by this Agreement, except
for such consents, approvals, authorizations or orders, if any, that have been
obtained prior to the related Closing Date;


                         (xi)The consummation of the transactions contemplated
by this Agreement are in the ordinary course of business of the Seller, and the
transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by
the Seller pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions;


                         (xii)The information delivered by the Seller to the
Purchaser with respect to the Seller's loan loss, foreclosure and delinquency
experience for the twelve (12) months immediately preceding the Initial Closing
Date on mortgage loans underwritten to the same standards as the Mortgage Loans
and covering mortgaged properties similar to the Mortgaged Properties, is true
and correct in all material respects;


                         (xiii)Neither this Agreement nor any written statement,
report or other document prepared and furnished or to be prepared and furnished
by the Seller pursuant to this Agreement


--------------------------------------------------------------------------------



or in connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading; and


                         (xiv)The Seller used no adverse selection procedures in
selecting the Mortgage Loans from among the outstanding Conventional, FHA
insured or VA guaranteed mortgage loans in the Seller’s portfolio at the related
Closing Date as to which the representations and warranties set forth in this
Subsection 7.01 could be made.


 
Subsection 7.02.
Representations and Warranties Regarding IndividualMortgage Loans



The Seller hereby represents and warrants to the Purchaser that, as to each
Mortgage Loan and as of the related Closing Date for such Mortgage Loan:
 
                     (i)                    The information set forth in the
Mortgage Loan Schedule is complete, true and correct;


(ii)                   All payments required to be made up to the close of
business on the Cut-off Date for such Mortgage Loan under the terms of the
Mortgage Note have been made; the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the related Mortgaged Property, directly or indirectly, for the payment
of any amount required by the Mortgage Note or Mortgage; and there has been no
delinquency, exclusive of any period of grace, in any payment by the Mortgagor
thereunder during the last twelve (12) months;


(iii)                    There are no delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments,
including assessments payable in future installments or other outstanding
charges affecting the related Mortgaged Property;


(iv)                    The terms of the Mortgage Note and the Mortgage have not
been impaired, waived, altered or modified in any respect, except (a) in the
case of a Conventional Mortgage Loan, by written instrument, recorded in the
applicable public recording office if necessary to maintain the lien priority of
the Mortgage, and which have been delivered to the Purchaser; the substance of
any such waiver, alteration or modification has been approved by the insurer
under the Primary Insurance Policy, if any, and the title insurer, to the extent
required by the related policy, and (b) in the case of an FHA Loan or a VA Loan,
by written instrument, and the substance of any such waiver, alteration or
modification has been approved by the FHA or the VA, as the case may be, to the
extent required by the applicable Insurance Agreement, and in any event the
substance of any waiver, alteration or modification  is reflected on the
Mortgage Loan Schedule.  No instrument of waiver, alteration or modification has
been executed, and no Mortgagor has been released, in whole or in part, except
in connection with an assumption agreement approved by the insurer under the
Primary Insurance Policy, if any, and the title insurer, to the extent required
by the policy, and which assumption agreement has been delivered to the
Purchaser and the terms of which are reflected in the Mortgage Loan Schedule;


--------------------------------------------------------------------------------



(v)                   The Mortgage Note and the Mortgage are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;


(vi)                    All buildings upon the Mortgaged Property are insured by
a generally acceptable insurer against loss by fire, hazards of extended
coverage and such other hazards as are customary in the area where the Mortgaged
Property is located, pursuant to insurance policies conforming to the
requirements of the Servicing Addendum.  All such insurance policies contain a
standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee and all premiums thereon have been paid.  If the Mortgaged Property is
in an area identified on a Flood Hazard Map or Flood Insurance Rate Map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available), a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect, which policy conforms to the requirements of FNMA
and FHLMC.  The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor's cost and expense, and on the Mortgagor's failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor;


(vii)                     Any and all requirements of any federal, state or
local law including, without limitation, usury, truth in lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity,
fair housing or disclosure laws applicable to the origination and servicing of
the Mortgage Loans have been complied with;


(viii)                      The Mortgage has not been satisfied, cancelled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such satisfaction,
cancellation, subordination, rescission or release, except in connection with an
assumption agreement which has been delivered to the Purchaser and which has
been approved (a) in the case of a Conventional Mortgage Loan, by the insurer
under the Primary Insurance Policy, if any, and (b) in the case of an FHA Loan
or a VA Loan, by the FHA or the VA, as the case may be, to the extent required
by the applicable Insurance Agreement; and, in any event, any such release is
reflected on the Mortgage Loan Schedule;


(ix)                    The Mortgage is a valid, existing and enforceable first
lien on the Mortgaged Property, including all improvements on the Mortgaged
Property subject only to (a) the lien of current real property taxes and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording being acceptable to mortgage lending institutions generally and the
FHA or the VA, as the case may be, and specifically referred to in the lender's
title insurance policy delivered to the originator of the Mortgage Loan and
which do not adversely affect the Appraised Value of the Mortgaged Property, and
(c) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided


--------------------------------------------------------------------------------



by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property and which shall not in any way prevent realization of the
benefits of any FHA Insurance Contract or VA Guaranty Agreement, if
applicable.  Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, existing and enforceable first lien and first priority security
interest on the property described therein and the Seller has full right to sell
and assign the same to the Purchaser.  The Mortgaged Property was not, as of the
date of origination of the Mortgage Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage;


(x)                   The Mortgage Note and the related Mortgage are genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in accordance with its terms;


(xi)                    All parties to the Mortgage Note and the Mortgage had
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have been
duly and properly executed by such parties.  The Mortgagor is a natural person;


(xii)                     The proceeds of the Mortgage Loan have been fully
disbursed to or for the account of the Mortgagor and there is no obligation for
the Mortgagee to advance additional funds thereunder and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage have been paid, and the Mortgagor is not entitled to
any refund of any amounts paid or due to the Mortgagee pursuant to the Mortgage
Note or Mortgage;


(xiii)                      The Seller is the sole legal, beneficial and
equitable owner of the Mortgage Note and the Mortgage and has full right to
transfer and sell the Mortgage Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;


(xiv)                      All parties which have had any interest in the
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (a) in
the case of a Conventional Mortgage Loan, in compliance with any and all
applicable "doing business" and licensing requirements of the laws of the state
wherein the Mortgaged Property is located and (b) in the case of an FHA Loan or
VA Loan, an FHA Approved Mortgagee and a VA Approved Lender;


(xv)                     The Mortgage Loan is covered by an American Land Title
Association lender's title insurance policy acceptable to FNMA or FHLMC, issued
by a title insurer acceptable to (a) FNMA and FHLMC, in the case of a
Conventional Mortgage Loan and (b) the FHA or the VA, as the case may be, in the
case of an FHA Loan or a VA Loan, and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in (a) and (b) above) the Seller, its successors and
assigns as to the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan and against any loss by reason of the invalidity or
unenforceability of the lien resulting from, in the case of an Adjustable Rate
Mortgage Loan, the provisions of the related Mortgage providing for adjustment


--------------------------------------------------------------------------------



in the Mortgage Interest Rate and Monthly Payment.  Additionally, such lender's
title insurance policy affirmatively insures ingress and egress to and from the
Mortgaged Property, and against encroachments by or upon the Mortgaged Property
or any interest therein.  The Seller is the sole insured of such lender's title
insurance policy, and such lender's title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by this Agreement.  No claims have been made under
such lender's title insurance policy, and no prior holder of the related
Mortgage, including the Seller, has done, by act or omission, anything which
would impair the coverage of such lender's title insurance policy;


(xvi)                      There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and the Seller has not waived any default, breach, violation or
event of acceleration; provided that, in the case of an FHA Loan or a VA Loan, a
waiver may have been given if it was pursuant to a written instrument, and the
substance of such waiver has been approved by the FHA or the VA, as the case may
be, to the extent required by the applicable Insurance Agreement, and is
reflected on the Mortgage Loan Schedule;


(xvii)                      There are no mechanics' or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such lien) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;


(xviii)                      All improvements which were considered in
determining the Appraised Value of the related Mortgaged Property lay wholly
within the boundaries and building restriction lines of the Mortgaged Property,
and no improvements on adjoining properties encroach upon the Mortgaged
Property.  Each appraisal has been performed in accordance with the provisions
of the Financial Institutions Reform, Recovery and Enforcement Act of 1989;


(xix)                      The Mortgage Loan was originated by the Seller or by
a savings and loan association, a savings bank, a commercial bank or similar
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved as such by the Secretary of HUD;


(xx)                     Principal payments on the Mortgage Loan commenced no
more than sixty (60) days after the proceeds of the Mortgage Loan were
disbursed.  The Mortgage Loan bears interest at the Mortgage Interest
Rate.  With respect to each Fixed Rate Mortgage Loan, the Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and interest, with interest in arrears, providing for full
amortization by maturity over a scheduled term of not more than thirty (30)
years. With respect to each Adjustable Rate Mortgage Loan, the Mortgage Note is
payable on the first day of each month in Monthly Payments which are changed on
each Adjustment Date to an amount which will fully amortize the unpaid principal
balance of the Mortgage Loan over its remaining term at the Mortgage Interest
Rate. The Mortgage Note does not permit negative amortization;


--------------------------------------------------------------------------------



(xxi)                      The origination and collection practices used by the
Seller with respect to each Mortgage Note and Mortgage have been in all respects
legal, proper, prudent and customary in the mortgage origination and servicing
industry.  The Mortgage Loan has been serviced by the Seller and any predecessor
servicer in accordance with the terms of the Mortgage Note.  With respect to
escrow deposits and Escrow Payments, if any, all such payments are in the
possession of, or under the control of, the Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made.  No escrow deposits or Escrow Payments or
other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note;


(xxii)                      The Mortgaged Property is free of damage and waste
and there is no proceeding pending for the total or partial condemnation
thereof;


(xxiii)                      The Mortgage and related Mortgage Note contain
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby, including, (a) in the
case of a Mortgage designated as a deed of trust, by trustee's sale, and (b)
otherwise by judicial foreclosure.  The Mortgaged Property has not been subject
to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws.  There is no homestead or
other exemption available to the Mortgagor which would interfere with the right
to sell the Mortgaged Property at a trustee's sale or the right to foreclose the
Mortgage.  The Mortgagor has not notified the Seller and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the Soldiers
and Sailors Civil Relief Act of 1940;


(xxiv)                      The Mortgage Loan was underwritten in accordance
with underwriting standards which are acceptable to FNMA, FHLMC and GNMA, as
applicable, in accordance with Seller’s guidelines in effect at the time the
Mortgage Loan was originated. The Mortgage Loan is saleable to FNMA, FHLMC and
GNMA, as applicable, on a non-recourse basis. The Mortgage Note and Mortgage are
on forms acceptable to FNMA and FHLMC;


(xxv)                      The Mortgage Note is not and has not been secured by
any collateral except the lien of the corresponding Mortgage on the Mortgaged
Property and the security interest of any applicable security agreement or
chattel mortgage referred to in (ix) above;


(xxvi)                      The Mortgage File contains an appraisal of the
related Mortgaged Property made and signed, prior to the approval of the
Mortgage Loan application, by a qualified appraiser, duly appointed by the
Seller, who had no interest, direct or indirect in the Mortgaged Property or in
any loan made on the security thereof, whose compensation is not affected by the
approval or disapproval of the Mortgage Loan and who met the minimum
qualifications of FNMA and FHLMC;


(xxvii)                      In the event the Mortgage constitutes a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by the


--------------------------------------------------------------------------------



Purchaser to the trustee under the deed of trust, except in connection with a
trustee's sale after default by the Mortgagor;


(xxviii)                      No Mortgage Loan contains provisions pursuant to
which Monthly Payments are (a) paid or partially paid with funds deposited in
any separate account established by the Seller, the Mortgagor, or anyone on
behalf of the Mortgagor or (b) paid by any source other than the Mortgagor or
contains any other similar provisions which may constitute a "buydown"
provision.  The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;


(xxix)                      The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans and rescission
materials with respect to Refinanced Mortgage Loans, and such statement is and
will remain in the Mortgage File;


(xxx)                      No Mortgage Loan was made in connection with (a) the
construction or rehabilitation of a Mortgaged Property or (b) facilitating the
trade-in or exchange of a Mortgaged Property;


(xxxi)                      The Seller has no knowledge of any circumstances or
condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor or
the Mortgagor's credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, or adversely affect the value of the Mortgage Loan;


(xxxii)                      Each Mortgage Loan with an LTV at origination in
excess of 80% is and will be subject to a Primary Insurance Policy, issued by an
insurer acceptable to FNMA and FHLMC, which insures as to payment defaults that
portion of the Mortgage Loan in excess of the portion of the Appraised Value of
the Mortgaged Property required by FNMA.  All provisions of such Primary
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid.  Any Mortgage
subject to any such Primary Insurance Policy obligates the Mortgagor thereunder
to maintain such insurance and to pay all premiums and charges in connection
therewith.  The Mortgage Interest Rate for the Mortgage Loan does not include
any such insurance premium. In the case of an FHA Loan or VA Loan, the Mortgage
is either guaranteed by the VA to the maximum extent permitted by law or is
fully insured by the FHA and all necessary steps have been taken to make and
keep such guaranty or insurance valid, binding and enforceable and the
applicable Insurance Agreement is the binding, valid and enforceable obligation
of the VA or the FHA, as the case may be, to the full extent thereof, without
surcharge, set-off or defense;


(xxxiii)                      The Mortgaged Property is lawfully occupied under
applicable law; all inspections, licenses and certificates required to be made
or issued with respect to all occupied portions of the Mortgaged Property and,
with respect to the use and occupancy of the same, including but not limited to
certificates of occupancy, have been made or obtained from the appropriate
authorities;


--------------------------------------------------------------------------------





(xxxiv)                      (a)  No error, omission, misrepresentation,
negligence, fraud or similar occurrence with respect to a Mortgage Loan has
taken place on the part of any person, including without limitation the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination of the Mortgage Loan or in the application of any insurance
in relation to such Mortgage Loan, and (b) no action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Closing Date (whether or not known to the Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any Primary Insurance Policy (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Seller, the related Mortgagor or
any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer's breach of such insurance policy or such insurer's
financial inability to pay;


(xxxv)                      The Assignment of Mortgage is in recordable form and
is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;


(xxxvi)                      Any principal advances made to the Mortgagor prior
to the Cut-off Date have been consolidated with the outstanding principal amount
secured by the Mortgage, and the secured principal amount, as consolidated,
bears a single interest rate and single repayment term. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee's consolidated interest or by other title evidence acceptable to
FNMA and FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;


(xxxvii)                      No Mortgage Loan has a balloon payment feature;


(xxxviii)                      Interest on each Mortgage Loan is calculated on
the basis of a 360-day year consisting of twelve 30-day months;


(xxxix)                      If the Residential Dwelling on the Mortgaged
Property is a condominium unit or a unit in a planned unit development (other
than a de minimis planned unit development) such condominium or planned unit
development project is acceptable to FNMA and FHLMC;


(xl)                          The Mortgage Loan was not prepaid in full prior to
the related Closing Date and the Seller has not received any notification from a
Mortgagor that a prepayment in full shall be made after such Closing Date;


--------------------------------------------------------------------------------





(xli)                       The Mortgaged Property is in material compliance
with all applicable environmental laws pertaining to environmental hazards
including, without limitation, asbestos, and neither the Seller nor, to the
Seller's knowledge, the related Mortgagor, has received any notice of any
violation or potential violation of such law and;


(xlii)                      No Mortgage Loan is predatory loan, a high-cost
loan, a HOEPA loan, a covered loan or a loan specially regulated under any state
or local law due to its method of origination, terms, interest rate or points
and fees paid;


(xliii)                      For any Mortgage Loan, the total compensation paid
to (i) the broker by the Mortgagor and the lender and/or (ii) the lender by the
Mortgagor did not exceed 8% of the Mortgage Loan amount. For any Mortgage Loan,
the total of points and fees charged to the Mortgagors did not exceed the
greater of (i) 5% or (ii) $1000; and


(xliv)                      No Mortgage Loan refinanced a loan made under a
special financing program to promote homeownership with a rate significantly
less than prevailing market rates for borrowers with similar qualifications at
the time the loan was made. Habitat for Humanity loans are examples of Below
Market Rate Loans.  .


Subsection 7.03.                                           Remedies for Breach
of Repre­sentations and Warranties.


It is understood and agreed that the representations and warranties set forth in
Subsections 7.01 and 7.02 shall survive the sale of the Mortgage Loans to the
Purchaser and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment of
Mortgage or the examination or lack of examination of any Mortgage File. Upon
discovery by either the Seller or the Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value of the Mortgage Loans or the interest of the Purchaser (or which
materially and adversely affects the interests of the Purchaser in the related
Mortgage Loan in the case of a representation and warranty relating to a
particular Mortgage Loan), the party discovering such breach shall give prompt
written notice to the other.


Within sixty (60) days of the earlier of either discovery by or notice to the
Seller of any breach of a representation or warranty which materially and
adversely affects the value of a Mortgage Loan or the Mortgage Loans, the Seller
shall use its best efforts promptly to cure such breach in all material respects
and, if such breach cannot be cured, the Seller shall, at the Purchaser's
option, repurchase such Mortgage Loan at the Repurchase Price. In the event that
a breach shall involve any representation or warranty set forth in Subsection
7.01 and such breach cannot be cured within sixty (60) days of the earlier of
either discovery by or notice to the Seller of such breach, all of the Mortgage
Loans shall, at the Purchaser's option, be repurchased by the Seller at the
Repurchase Price. Any such reconveyance by Purchaser to Seller shall be
conducted in the same manner as provided in Section 6 of this Agreement. Any
repurchase of a Mortgage Loan(s) pursuant to the foregoing provisions of this
Subsection 7.03 shall occur on a date designated by the Purchaser and shall be
accomplished by deposit in the Custodial Account of


--------------------------------------------------------------------------------



the amount of the Repurchase Price for distribution to the Purchaser on the next
scheduled Distribution Date. In the event a Mortgage Loan is subject to a FNMA
securitization at the time of the discovery of a breach of a representation or
warranty under this Article 7, Seller shall adhere to any and all FNMA
requirements for notice, cure and repurchase, including, but not limited to,
repurchasing the Mortgage Loan directly from FNMA.


At the time of repurchase, the Purchaser and the Seller shall arrange for the
reassignment of the repurchased Mortgage Loan to the Seller and the delivery to
the Seller of any documents held by the Purchaser relating to the repurchased
Mortgage Loan. In the event the Repurchase Price is deposited in the Custodial
Account, the Seller shall, simultaneously with such deposit, give written notice
to the Purchaser that such deposit has taken place.  Upon such repurchase the
related Mortgage Loan Schedule shall be amended to reflect the withdrawal of the
repurchased Mortgage Loan from this Agreement.


In addition to such cure and repurchase obligation, the Seller shall indemnify
the Purchaser and hold it harmless against any losses, damages, penalties,
fines, forfeitures, reasonable and necessary legal fees and related costs,
judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the Seller's representations and warranties contained in this Section 7. It is
understood and agreed that the obligations of the Seller set forth in this
Subsection 7.03 to cure or repurchase a defective Mortgage Loan and to indemnify
the Purchaser as provided in this Subsection 7.03 constitute the sole remedies
of the Purchaser respecting a breach of the foregoing representations and
warranties.


Any cause of action against the Seller relating to or arising out of the breach
of any representations and warranties made in Subsections 7.01 or 7.02 shall
accrue as to any Mortgage Loan upon (i) discovery of such breach by the
Purchaser or notice thereof by the Seller to the Purchaser, (ii) failure by the
Seller to cure such breach or repurchase such Mortgage Loan as specified above,
and (iii) demand upon the Seller by the Purchaser for compliance with the
relevant provisions of this Agreement.


Subsection 7.04                                           Repurchase of Certain
Mortgage Loans.


In the event that (i) the first Due Date for a Mortgage Loan is subsequent to
the Cut-off Date and the initial Monthly Payment is not made within thirty (30)
days of such Due Date, (ii) a Monthly Payment due on or prior to the related
Cut-off Date is not made within thirty (30) days of the related Due Date or
(iii) the principal balance due on a Mortgage Loan is paid in full within thirty
(30) days of the related Closing Date, then, in each such case, the Seller shall
repurchase the affected Mortgage Loans at the Repurchase Price, which shall be
paid as provided for in Subsection 7.03.


--------------------------------------------------------------------------------





SECTION 8.                                Closing.  The closing for each
Mortgage Loan Package shall take place on the related Closing Date. At the
Purchaser's option, the closing shall be either by telephone, confirmed by
letter or wire as the parties shall agree, or conducted in person, at such place
as the parties shall agree.


The closing for the Mortgage Loans to be purchased on each Closing Date shall be
subject to each of the following conditions:


 
(a)
all of the representations and warranties of the Seller under this Agreement
shall be true and correct as of the related Closing Date and no event shall have
occurred which, with notice or the passage of time, would constitute a default
under this Agreement;



 
(b)
the Purchaser shall have received, or the Purchaser's attorneys shall have
received in escrow, all Closing Documents as specified in Section 9, in such
forms as are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the terms hereof;



 
(c)
the Seller shall have delivered and released to the Purchaser all documents
required pursuant to this Agreement; and



 
(d)
all other terms and conditions of this Agreement shall have been complied with.



Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
the related Closing Date the Purchase Price, plus accrued interest pursuant to
Section 4, by wire transfer of immediately available funds to the account
designated by the Seller.


SECTION 9.                                Closing Documents.
(a) On or before the Initial Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:


 
1.
this Agreement, in two counterparts;



 
2.
a Custodial Account Agreement in the form attached as Exhibit 6 hereto;



 
3.
a Escrow Account Letter Agreement in the form attached as Exhibit 7 hereto;



 
4.
an Officer's Certificate, in the form of Exhibit 1 hereto, including all
attachments thereto.


--------------------------------------------------------------------------------



(b) The Closing Documents for the Mortgage Loans to be purchased on each Closing
Date shall consist of fully executed originals of the following documents:


 
1.
the related Commitment Letter in the form of Exhibit 9 hereto;



 
2.
the related Mortgage Loan Schedule, one copy to be attached hereto;



 
3.
an Officer's Certificate, in the form of Exhibit 1 hereto, including all
attachments thereto;



 
4.
a Security Release Certification, in the form of Exhibit 2 hereto executed by
any Person, as requested by the Purchaser, if any of the Mortgage Loans has at
any time been subject to any security interest, pledge or hypothecation for the
benefit of such Person;



 
5.
a certificate or other evidence of merger or change of name, signed or stamped
by the applicable regulatory authority, if any of the Mortgage Loans were
acquired by the Seller by merger or acquired or originated by the Seller while
conducting business under a name other than its present name, if applicable; and



 
6.
a Term Sheet in the form of Exhibit 3 hereto.



SECTION 10.                                Costs.  The Purchaser shall pay any
commissions due its salespersons and the legal fees and expenses of its
attorneys. All other costs and expenses incurred in connection with the transfer
and delivery of the Mortgage Loans, including without limitation recording fees,
fees for title policy endorsements and continuations, fees for recording
Assignments of Mortgage, any costs and expenses for delivery of the Mortgage
Loan Documents and any other Mortgage Loan-related documentation to Purchaser
and the Seller's attorney's fees, shall be paid by the Seller.


SECTION 11.                                Seller's Servicing Obligations.  The
Seller, as an independent contract servicer, shall service and administer the
Mortgage Loans in accordance with the terms and provisions set forth in the
Servicing Addendum attached as Exhibit 8 which Servicing Addendum is
incorporated herein by reference. Seller shall provide any information required
in good faith by Purchaser as detailed on Exhibit 10.


--------------------------------------------------------------------------------





SECTION 12.                                The Seller and Purchaser.


 
Subsection 12.01.
Additional Indemnification by the Seller/Indemnification by Purchaser.



In addition to the indemnification provided in Subsection 7.03, the Seller shall
indemnify the Purchaser and hold the Purchaser harmless against any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Purchaser may sustain in any way related to the failure of the Seller
to perform its obligations under this Agreement including but not limited to its
obligation to service and administer the Mortgage Loans in strict compliance
with the terms of this Agreement.


The Purchaser shall indemnify the Seller and hold the Seller harmless against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
and necessary legal fees and related costs, judgments, and any other costs, fees
and expenses that the Seller may sustain in any way related to the failure of
the Purchaser to perform its obligations under this Agreement.


Subsection 12.02.                                           Merger or
Consolidation of the Seller.


The Seller shall keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans, and to enable the
Seller to perform its duties under this Agreement.


Any Person into which the Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller shall be a party, or any Person succeeding to the business of the Seller,
shall be the successor of the Seller hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person shall be an institution whose deposits are insured
by FDIC or a company whose business is the origination and servicing of mortgage
loans, shall be a FNMA or FHLMC approved seller/servicer and shall satisfy any
requirements with respect to the qualifications of a successor to the Seller.


 
Subsection 12.03.
No Transfer of Servicing.



With respect to the retention of the Seller to service the Mortgage Loans, the
Seller acknowledges that the Purchaser has acted in reliance upon the Seller's
independent status, the adequacy of its servicing facilities, plan, personnel,
records and procedures, its integrity, reputation and financial standing and the
continuance thereof. Without in any way limiting the generality of this Section,
Seller shall not either assign this Agreement or the servicing hereunder


--------------------------------------------------------------------------------



or delegate its rights or duties hereunder or any portion thereof, or sell or
otherwise dispose of all or substantially all of its property or assets, without
the prior written approval of the Purchaser, which consent will not be
unreasonably withheld.


SECTION 13.                                DEFAULT.


 
Subsection 13.01.
Events of Default.



In case one or more of the following Events of Default by the Seller shall occur
and be continuing, that is to say:


(i)                 any failure by the Seller to remit to the Purchaser any
payment required to be made under the terms of this Agreement which continues
unremedied for a period of three (3) Business Days after the date upon which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Seller by the Purchaser; or


(ii)                   failure on the part of the Seller duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Seller set forth in this Agreement which continues unremedied for a
period of thirty (30) days (except that such number of days shall be fifteen
(15) in the case of a failure to pay any premium for any insurance policy
required to be maintained under this Agreement) after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Seller by the Purchaser; or


(iii)                    a decree or order of a court or agency or supervisory
authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling
of assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Seller and such
decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or


(iv)                    the Seller shall consent to the appointment of a
conservator or receiver or liquidator in any insolvency, bankruptcy,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Seller or of or relating to all or
substantially all of its property; or


(v)                   the Seller shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or


(vi)                    failure by the Seller to be in compliance with the
"doing business" or licensing laws of any jurisdiction where a Mortgaged
Property is located; or


--------------------------------------------------------------------------------



(vii)                     the Seller ceases to meet the qualifications of either
a FNMA or FHLMC seller/servicer; or


(viii)                      the Seller ceases to be an FHA Approved Mortgagee or
it is suspended as a Approved Lender; or


(ix)                    the Seller attempts to assign its right to servicing
compensation hereunder or the Seller attempts, without the consent of the
Purchaser, to sell or otherwise dispose of all or substantially all of its
property or assets or to assign this Agreement or the servicing responsibilities
hereunder or to delegate its duties hereunder or any portion thereof;


then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of the Seller as servicer under this Agreement. On or after the
receipt by the Seller of such written notice, all authority and power of the
Seller to service the Mortgage Loans under this Agreement shall on the date set
forth in such notice pass to and be vested in the successor appointed pursuant
to Section 15.


Subsection 13.02.                                           Waiver of Defaults.


The Purchaser may waive any default by the Seller in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.


SECTION 14.                                Termination. The respective
obligations and responsibilities of the Seller, as servicer, shall terminate in
accordance with Section 14 unless terminated on an earlier date at the option of
the Purchaser or pursuant to Section 13.  This Agreement shall terminate upon
either: (a) the later of the distribution to Purchaser of final payment or
liquidation with respect to the last Mortgage Loan (or advances of same by
Seller), or the disposition of all property acquired upon foreclosure or deed in
lieu of foreclosure with respect to the last Mortgage Loan and the remittance of
all funds due hereunder; or (b) mutual consent of Seller and Purchaser in
writing. Upon written request from the Purchaser in connection with any such
termination, the Seller shall prepare, execute and deliver, any and all
documents and other instruments, place in the Purchaser's possession all
Mortgage Files, and do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise, at the Seller's sole expense. The Seller agrees
to cooperate with the Purchaser and such successor in effecting the termination
of the Seller's responsibilities and rights hereunder as servicer, including,
without limitation, the transfer to such successor for administration by it of
all cash amounts which shall at the time be credited by the Seller to the
Custodial Account, REO Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.


--------------------------------------------------------------------------------





SECTION 15.                                Successor to the Seller.  Prior to
termination of Seller's responsibilities and duties under this Agreement
pursuant to Section 13 or Section 14, the Purchaser shall (i) succeed to and
assume all of the Seller's responsibilities, rights, duties and obligations
under this Agreement, or (ii) appoint a successor which shall succeed to all
rights and assume all of the responsibilities, duties and liabilities of the
Seller as servicer under this Agreement. Any successor to the Seller shall be an
FHA Approved Mortgagee or a VA Approved Lender in the case of an FHA Loan or a
VA Loan or, in the case of a Conventional Mortgage Loan, a servicer acceptable
to FNMA and FHLMC. In connection with such appointment and assumption, the
Purchaser may make such arrangements for the compensation of such successor out
of payments on Mortgage Loans as it and such successor shall agree. In the event
that the Seller's duties, responsibilities and liabilities as servicer under
this Agreement should be terminated pursuant to the aforementioned Sections, the
Seller shall discharge such duties and responsibilities during the period from
the date it acquires knowledge of such termination until the effective date
thereof with the same degree of diligence and prudence which it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of the Purchaser or such
successor. The termination of the Seller as servicer pursuant to the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section 15 and shall in no event relieve the Seller
of the representations and warranties made pursuant to Subsections 7.01 and 7.02
and the remedies available to the Purchaser under Subsection 7.03 or 7.04, it
being understood and agreed that the provisions of such Subsections 7.01, 7.02
and 7.03 and 7.04 shall be applicable to the Seller notwithstanding any such
resignation or termination of the Seller, or the termination of this Agreement.


Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller, with like effect as if originally named as a party to this Agreement
provided, however, that such successor shall not assume, and Seller shall
indemnify such successor for, any and all liabilities arising out of the
Seller's acts as servicer. Any termination of the Seller as servicer pursuant to
Section 13 and Section 14 shall not affect any claims that the Purchaser may
have against the Seller arising prior to any such termination or resignation or
remedies with respect to such claims.


The Seller shall timely deliver to the successor the funds in the Custodial
Account, REO Account and the Escrow Account and the Mortgage Files and related
documents and statements held by it hereunder and the Seller shall account for
all funds. The Seller shall execute and deliver such instruments and do such
other things all as may reasonably be required to more fully and definitely vest
and confirm in the successor all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller as servicer. The successor shall make
arrangements as it may deem appropriate to reimburse the Seller for amounts the
Seller actually expended as servicer pursuant to this Agreement which the
successor is entitled to retain hereunder and which would otherwise have been
recovered by the Seller pursuant to this Agreement but for the appointment of
the successor servicer.


--------------------------------------------------------------------------------



SECTION 16.                                Financial Statements.  The Seller
understands that in connection with the Purchaser's marketing of the Mortgage
Loans, the Purchaser shall make available to prospective purchasers the Seller's
financial statements for the most recently completed three (3) fiscal years
respecting which such statements are available. The Seller also shall make
available any comparable interim statements to the extent any such statements
have been prepared by the Seller (and are available upon request to members or
stockholders of the Seller or the public at large). The Seller, if it has not
already done so, agrees to furnish promptly to the Purchaser copies of the
statements specified above. The Seller also shall make available information on
its servicing performance with respect to mortgage loans serviced for others,
including delinquency ratios.


SECTION 17.                                Mandatory Delivery: Grant of Security
Interest.  The sale and delivery of each Mortgage Loan on or before the related
Closing Date is mandatory from and after the date of the execution of the
related Commitment Letter, it being specifically understood and agreed that each
Mortgage Loan is unique and identifiable on the date thereof and that an award
of money damages would be insufficient to compensate the Purchaser for the
losses and damages incurred by the Purchaser (including damages to prospective
purchasers of the Mortgage Loans) in the event of the Seller's failure to
deliver each of the related Mortgage Loans or one or more Mortgage Loans
otherwise acceptable to the Purchaser on or before the related Closing Date. The
Seller hereby grants to the Purchaser a lien on and a continuing security
interest in each Mortgage Loan and each document and instrument evidencing each
such Mortgage Loan to secure the performance by the Seller of its obligation
hereunder, and the Seller agrees that it holds such Mortgage Loans in custody
for the Purchaser subject to the Purchaser's (i) right to reject any Mortgage
Loan under the terms of this Agreement and the related Commitment Letter, and
(ii) obligation to pay the related Purchase Price for the Mortgage Loans. All
rights and remedies of the Purchaser under this Agreement are distinct from, and
cumulative with, any other rights or remedies under this Agreement or afforded
by law or equity and all such rights and remedies may be exercised concurrently,
independently or successively.


SECTION 18.                                Notices.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed, by registered or certified mail, return receipt requested,
or, if by other means, when received by the other party at the address as
follows:


(i)                 if to the Seller:


ABN AMRO Mortgage Group, Inc.
6300 Interfirst Drive
Ann Arbor, Michigan 48108


--------------------------------------------------------------------------------





(ii)                   if to the Purchaser:


CitiMortgage, Inc.
1000 Technology Drive
O’Fallon, Missouri 63368
Attn: Capital Markets


With a copy to the CitiMortgage Legal Department


or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).


SECTION 19.                                Severability Clause.  Any part,
provision, representation or warranty of this Agreement which is prohibited or
which is held to be void or unenforceable shall be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. Any part, provision, representation or warranty of this
Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.


SECTION 20.                                Counterparts.  This Agreement may be
executed simultaneously in any number of counterparts. Each counterpart shall be
deemed to be an original, and all such counterparts shall constitute one and the
same instrument.


SECTION 21.                                Governing Law.  The Agreement shall
be construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with the laws of the State of New York, except to the extent
preempted by Federal law. The parties agree to waive trial by jury in the event
of any dispute under this Agreement.


SECTION 22.                                Intention of the Parties.  It is the
intention of the parties that the Purchaser is purchasing, and the Seller is
selling, the Mortgage Loans and not a debt instrument of the Seller or another
security. Accordingly, the parties hereto each intend to treat the transaction
for Federal income tax


--------------------------------------------------------------------------------



purposes as a sale by the Seller, and a purchase by the Purchaser, of the
Mortgage Loans.  The Purchaser shall have the right to review the Mortgage Loans
and the related Mortgage Loan Files to determine the characteristics of the
Mortgage Loans which shall affect the Federal income tax consequences of owning
the Mortgage Loans and the Seller shall cooperate with all reasonable requests
made by the Purchaser in the course of such review.


SECTION 23.                                Successors and Assigns.  This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller and the Purchaser and the respective successors and assigns of the Seller
and the Purchaser.


SECTION 24.                                Waivers.  No term or provision of
this Agreement may be waived or modified unless such waiver or modification is
in writing and signed by the party against whom such waiver or modification is
sought to be enforced.


SECTION 25.                                Exhibits.  The exhibits to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement.


SECTION 26.                                General Interpretive Principles.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:


(a)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;


(b)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;


(c)           references herein to "Articles," "Sections," "Subsections,"
"Paragraphs," and other Subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;


(d)           reference to a Subsection without further reference to a Section
is a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(e)           the words "herein," "hereof," "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and


(f)           the term "include" or "including" shall mean without limitation by
reason of enumeration.


--------------------------------------------------------------------------------





SECTION 27.                                Reproduction of Documents.  This
Agreement and all documents relating thereto, including, without limitation, (a)
consents, waivers and modifications which may hereafter be executed, (b)
documents received by any party at the closing, and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


SECTION 28. Non-Solicitation.


(a)           Seller agrees that all Mortgagors are the exclusive customers of
the Purchaser. Neither Seller nor any of its affiliates shall solicit Mortgagors
for any purposes, including, but not limited to, financial services, insurance
coverage or prepayment of Mortgage Loans. Seller shall not sell or distribute
any customer list incorporating the names of Mortgagors and shall not itself use
any such list to solicit or promote, or to allow any other person to solicit or
promote, the sale of any services or products to any Mortgagor.


(b)           The restrictions under Section 28(a) above shall not apply to:


 
(i)
an advertising campaign by or on behalf of the Seller offering financial
services, including mortgage or insurance-related products and services,
directed to the general public or any segment thereof provided such segment does
not target the Mortgagors; or



 
(ii)
a solicitation for financial services, other than first mortgage or
mortgage-insurance related products and services, to any Mortgagor with whom
Seller or an affiliate has a customer relationship unrelated to the Mortgage
Loan existing as of the applicable Closing Date, provided that such solicitation
is part of a solicitation program not directed primarily to the Mortgagors.



(c)           Neither Seller nor any of its affiliates may circumvent the intent
of this Section 28 by selling or distributing a customer list incorporating the
names of the Mortgagors to any other person or entity.


SECTION 29.                                Further Agreements.  The Seller and
the Purchaser each agree to execute and deliver to the other such reasonable and
appropriate additional documents, instruments or agreements as may be necessary
or appropriate to effectuate the purposes of this Agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.


CITIMORTGAGE, INC.
(Purchaser)


By:
Name:
Title:








ABN AMRO MORTGAGE GROUP, INC.


By:
Name:
Title:




--------------------------------------------------------------------------------






EXHIBIT 1




SELLER'S OFFICER'S CERTIFICATE




I, ________________________, hereby certify that I am the duly elected
______________ of _____, a ______________ corporation (the "Seller"), and
further certify, on behalf of the Seller as follows:


1.           No proceedings looking toward merger, liquidation, dissolution or
bankruptcy of the Seller are pending or contemplated.


2.           Each person who, as an officer or attorney-in-fact of the Seller,
signed (a) the Mortgage Loan Purchase and Servicing Agreement (the "Purchase
Agreement"), dated as of [MONTH] 1, 2007, by and between the Seller and
CitiMortgage, Inc. (the "Purchaser"); (b) the Commitment Letter, dated
_____________ 2007, between the Seller and the Purchaser (the "Commitment"); and
(c) any other document delivered prior hereto or on the date hereof in
connection with the sale and servicing of the Mortgage Loans in accordance with
the Purchase Agreement and the Commitment  was, at the respective times of such
signing and delivery, and is as of the date hereof, duly elected or appointed,
qualified and acting as such officer or attorney-in-fact, and the signatures of
such persons appearing on such documents are their genuine signatures.


3.           All of the representations and warranties of the Seller contained
in Subsections 7.01 and 7.02 of the Purchase Agreement were true and correct in
all material respects as of the date of the Purchase Agreement and are true and
correct in all material respects as of the date hereof.


4.           The Seller has performed all of its duties and has satisfied all
the material conditions on its part to be performed or satisfied prior to the
related Closing Date pursuant to the Purchase Agreement and the related
Commitment .


All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.


IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Seller.


Dated:                                                      


[Seal]


--------------------------------------------------------------------------------





[NAME IN CAPS]


By:                                                                           
Name:                                                                           
Title:   Vice President






I, _______________________, Secretary of _______________________________, hereby
certify that _________________________ is the duly elected, qualified and acting
Vice President of the Seller and that the signature appearing above is his
genuine signature.


IN WITNESS WHEREOF, I have hereunto signed my name.


Dated:                                           


[Seal]




[NAME IN CAPS]




By:                                                                           
Name:                                                                           
Title:   [Assistant] Secretary




--------------------------------------------------------------------------------



EXHIBIT 2


SECURITY RELEASE CERTIFICATION


I.           Release of Security Interest


______________________________________, hereby relinquishes any and all right,
title and interest it may have in and to the Mortgage Loans described in Exhibit
A attached hereto upon purchase thereof by CitiMortgage, Inc. from the Seller
named below pursuant to that certain Mortgage Loan Purchase and Servicing
Agreement, dated as of [MONTH] 1, 2007, as of the date and time of receipt by
______________________________ of $__________ for such Mortgage Loans (the "Date
and Time of Sale"), and certifies that all notes, mortgages, assignments and
other documents in its possession relating to such Mortgage Loans have been
delivered and released to the Seller named below or its designees as of the Date
and Time of Sale.


Name and Address of Financial Institution






(Name)
(Address)
By:                                                      


--------------------------------------------------------------------------------





II.           Certification of Release




The Seller named below hereby certifies to CitiMortgage, Inc. that, as of the
Date and Time of Sale of the above mentioned Mortgage Loans to CitiMortgage,
Inc., the security interests in the Mortgage Loans released by the above named
corporation comprise all security interests relating to or affecting any and all
such Mortgage Loans. The Seller warrants that, as of such time, there are and
will be no other security interests affecting any or all of such Mortgage Loans.


[NAME IN CAPS]
Seller




By:                                                                           
Name:                                                                           
Title:                                                                           




--------------------------------------------------------------------------------



EXHIBIT 3




TERM SHEET
 
This Term Sheet (the “Term Sheet”) is dated ______, 2007, by________, a ___
corporation (the “Seller”) and CITIMORTGAGE, INC., a New York corporation (the
“Purchaser”).
 
This Term Sheet is made pursuant to the terms and conditions of the Mortgage
Loan Purchase and Servicing Agreement (the “Agreement”), dated as of ________,
2007, among Seller and the Purchaser, the provisions of which are incorporated
here, as such terms may be modified or supplemented here.  All capitalized terms
shall have the meanings ascribed to them in the Agreement, unless otherwise
defined here.
 
The Purchaser hereby purchases from Seller and Seller hereby sells to the
Purchaser, all of Seller’s right, title and interest in and to the Mortgage
Loans described on the Mortgage Loan Schedule attached as Schedule I, in
accordance with the terms of the Agreement, as such terms may be supplemented or
modified by this Term Sheet.
 
1.  DEFINITIONS
 
For purposes of the Mortgage Loans to be sold pursuant to this Term Sheet, the
following terms shall have the following meanings:
 
Aggregate Principal Balance
(as of the Cut-Off Date):      $
 
Aggregate Principal Balance by Product Type:   $
 
Closing Date:
 
Cut-off Date:
 
Initial Weighted Average
Mortgage Loan Rate:
 
Mortgage Loan Product Type:
 
Purchase Price Percentage:
 
Servicing Fee:
 
Buyup/Buydown Factor:
 


--------------------------------------------------------------------------------





 
2.  Additional Closing Conditions:
 
a.  In addition to the conditions specified in the Agreement, the obligation of
the Seller and the Purchaser is subject to the fulfillment of the following
additional conditions:
 


 
3.  Additional Loan Documents:
 
a.  In addition to the contents of the Mortgage File specified in the Agreement,
the following documents shall be delivered with respect to the Mortgage Loans:
 


 
4.  [Additional] [Modification of] Representations and Warranties:
 
a.  [In addition to the representations and warranties set forth in the
Agreement, as of the date hereof, each of the Sellers makes the following
additional representations and warranties with respect to the Mortgage Loans:
 


 


TO WITNESS THIS, the parties have caused their names to be signed by their
respective duly authorized officers as of the date first written above.
 

 
______________________________________
a _____ corporation
By:     _________________________________
 
Name:_________________________________
Title:  _________________________________
       




 
CITIMORTGAGE, INC.
a New York corporation
 
By:     _________________________________
 
Name:_________________________________
Title:  _________________________________





--------------------------------------------------------------------------------



EXHIBIT 4


CONTENTS OF EACH MORTGAGE FILE


With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be delivered to the Purchaser:


Collateral File Contents


Originals (unless otherwise indicated) of the following Collateral documents
shall be delivered to the Purchaser:


1.  The original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of CitiMortgage, Inc.” and signed in the name of the Seller by
an authorized officer.


2.
The original Mortgage/Deed of Trust with evidence of recording thereon.



3.
The original assignment of mortgage, prepared in blank.



4.
The originals of all intervening assignments of mortgage with evidence of
recording thereon.



5.
The original mortgagee title insurance policy.



6.
MIC, LGC or PMI certificate, if applicable



7.
Modification, Assumption and Buydown Agreements, if applicable



8.
Power of Attorney, if applicable



Servicing File Contents


Copies of the following documents shall be delivered to the Purchaser.


1.
Security Instrument – Mortgage/Deed of Trust and applicable riders and addendum



2.
Recorded assignments (intermediate, if any)



3.
Note, riders and allonges



4.
Title insurance policy or Attorney’s Opinion with applicable endorsements



5.
MIC, LGC or PMI Certificate (if applicable)



6.
Power of Attorney (if applicable)



7.
Modification and Buydown Agreements (if applicable)




8.
Documentation of full or partial releases of security or any waivers of
liability



9.
Assumption documents and history



10.
Proof of borrower name change (death certificate, marriage certificate, etc.)



11.
Truth in Lending and RESPA disclosures, including applicable agency (OTS, OCC,
etc.) disclosures or customer receipt of variable rate disclosures



12.
Closing statement (HUD-1 including addendum), if escrowed



13.
Escrow assignments (if required)



14.
Name affidavit (if applicable)



15.
Right of Rescission (if applicable)



16.
Copy of credit package including loan application, verifications of income,
verifications of deposit, verifications of liabilities, credit report,
transmittal summary, appraisal with all addendum, final inspection, DU/LP
findings, etc.



17.
Proof of Claim for any Mortgage Loan in bankruptcy



18.
any and all other origination, closing, pooling and servicing documentation
available but not listed above





--------------------------------------------------------------------------------



EXHIBIT 5


CUSTODIAL AGREEMENT (IF APPLICABLE)




--------------------------------------------------------------------------------





EXHIBIT 6




CUSTODIAL ACCOUNT LETTER AGREEMENT


 ________________________ __, 2007




To:           


(the "Depository")




As Seller under the Mortgage Loan Purchase and Servicing Agreement, dated as of
[MONTH] 1, 2007, we hereby authorize and request you to establish an account, as
a Custodial Account, to be designated as "[Initial Caps Name] in trust for the
Purchaser and various Mortgagors, Fixed Rate and Adjustable Rate Conventional,
FHA Insured and VA Guaranteed Mortgage Loans."  All deposits in the account
shall be subject to withdrawal therefrom by order signed by the Seller.  You may
refuse any deposit which would result in violation of the requirement that the
account be fully insured as described below.  This letter is submitted to you in
duplicate.  Please execute and return one original to us.


[NAME IN CAPS]






By:                      


Name:                                                                     


Title:                                                                           


Date:                                                                           


--------------------------------------------------------------------------------





The undersigned, as Depository, hereby certifies that the above-described
account has been established under Account Number ___________ at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.  The full amount deposited at any time in the account will be
insured by the Federal Deposit Insurance Corporation through the Bank Insurance
Fund ("BIF").




Depository


By:                                                                


Name:                                                                


Title:                                                                


Date:                                                                




--------------------------------------------------------------------------------



EXHIBIT 7


ESCROW ACCOUNT LETTER AGREEMENT




              , 2007


To:           




(the "Depository")


As Seller under the Mortgage Loan Purchase and Servicing Agreement, dated as of
[MONTH] 1, 2007, we hereby authorize and request you to establish an account, as
an Escrow Account, to be designated as "[Initial Caps Name] in trust for the
Purchaser and various Mortgagors, Fixed Rate and Adjustable Rate Conventional,
FHA Insured and VA Guaranteed Mortgage Loans."  All deposits in the account
shall be subject to withdrawal therefrom by order signed by the Seller.  You may
refuse any deposit which would result in violation of the requirement that the
account be fully insured as described below.  This letter is submitted to you in
duplicate.  Please execute and return one original to us.


[NAME IN CAPS]


By:                                                                           


Name:                                                                           


Title:                                                                           


Date:                                                                           


--------------------------------------------------------------------------------





The undersigned, as Depository, hereby certifies that the above-described
account has been established under Account Number ___________ at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.  The full amount deposited at any time in the account will be
insured by the Federal Deposit Insurance Corporation through the Bank Insurance
Fund ("BIF").




Depository


By:                                                                


Name:                                                                


Title:                                                                


Date:                                                                




--------------------------------------------------------------------------------



EXHIBIT 8


SERVICING ADDENDUM


 
8.01
Seller to Act as Servicer.



The Seller, as independent contract servicer, shall service and administer the
Mortgage Loans in accordance with this Agreement, with FNMA guidelines for
Conventional Loans and with HUD and GNMA guidelines for FHA Loans and VA Loans.
Seller shall have full power and authority, acting alone, to do or cause to be
done any and all things in connection with such servicing and administration
which the Seller may deem necessary or desirable and consistent with the terms
of this Agreement, including, in the case of FHA Loans and VA Loans, taking all
actions that a mortgagee is permitted or required to take by the FHA or the VA,
as the case may be.


Consistent with the terms of this Agreement, the Seller may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Mortgagor
if in the Seller's reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser; provided, however, that the Seller shall not permit any modification
with respect to any Mortgage Loan that would change the Mortgage Interest Rate,
defer or forgive the payment thereof or of any principal or interest payments,
reduce the outstanding principal amount (except for actual payments of
principal), make additional advances of additional principal or extend the final
maturity date on such Mortgage Loan, or, in the case of FHA Loans and VA Loans,
affect the FHA Insurance Contract or VA Guaranty Agreement, as the case may be,
with respect to such Mortgage Loan.  Without limiting the generality of the
foregoing, the Seller shall continue, and is hereby authorized and empowered, to
execute and deliver on behalf of itself, and the Purchaser, all instruments of
satisfaction or cancella­tion, or of partial or full release, discharge and all
other comparable instruments, with respect to the Mortgage Loans and with
respect to the Mortgaged Property.  If reasonably required by the Seller, the
Purchaser shall furnish the Seller with any powers of attorney and other
documents necessary or appropriate to enable the Seller to carry out its
servicing and administrative duties under this Agreement.


In servicing and administering FHA Loans and VA Loans, the Seller shall comply
strictly with the National Housing Act, the FHA Regulations, the Servicemen's
Readjustment Act and the VA Regulations and administrative guidelines issued
thereunder or pursuant thereto (insofar as the same apply to any Mortgage Loan)
and, to the extent permitted hereunder, promptly discharge all of the
obligations of the mortgagee thereunder and under each Mortgage including the
timely giving of notices, the essence hereof being that the full benefits of
each FHA Insurance Contract and VA Guaranty Agreement inure to the Seller and
the Purchaser.


In servicing and administering the Mortgage Loans, the Seller shall comply with
all federal, state and local law and regulations and the Mortgage Loan Documents
and employ procedures including collection procedures and exercise the same care
that it customarily employs and exercises in servicing and administering
mortgage loans for its own account giving due consideration to accepted mortgage
servicing practices of prudent lending institutions, the FHA Insurance Contracts
and the VA Guaranty Agreements, where applicable, and the Purchaser's reliance
on the Seller.


--------------------------------------------------------------------------------





 
8.02
Collection of Mortgage Loan Payments/P&I Advances.



Continuously from the date hereof, the Seller shall proceed diligently to
collect all payments due under each Mortgage Loan when the same shall become due
and payable and shall, to the extent such procedures shall be consistent with
this Agreement and the terms and provisions of any related Primary Insurance
Policy, follow such collection procedures as it follows with respect to mortgage
loans comparable to the Mortgage Loans and held for its own account. In the
event the Mortgage Loan becomes eligible for rights under the Soldiers’ and
Sailors’ Relief Act of 1940 and the Mortgage Interest Rate is reduced, Purchaser
shall only be entitled to receive such reduced interest and Seller shall not be
required to advance any additional interest during the period such Mortgage Loan
is entitled to such rights. Further, the Seller shall take special care in
ascertaining and estimating annual ground rents, taxes, assessments, water
rates, fire and hazard insurance premiums, mortgage insurance premiums, and all
other charges that, as provided in the Mortgage, will become due and payable to
the end that the installments payable by the Mortgagors will be sufficient to
pay such charges as and when they become due and payable.


Not later than the close of business on the Business Day preceding each
Distribution Date, the Seller shall deposit into the Custodial Account an amount
equal to all P&I Advances. This deposit may be offset by amounts by funds held
for a future distribution not yet due on the current Distribution Date. The
Seller shall be entitled to be reimbursed from the Custodial Account for all P&I
Advances of its own funds made pursuant to this paragraph as provided in
paragraph 8.5. The obligation of the Seller to make such P&I Advances is
mandatory (unless Seller believes in good faith that such P&I Advances will be
non-recoverable), and, with respect to any Mortgage Loan or REO Property, shall
continue through the earlier of (i) the date on which all Liquidations Proceeds,
Condemnation Proceeds and Insurance Proceeds are received and an REO Disposition
in connection with such Mortgage Loan is made and (ii) the due date of the last
Monthly Payment due prior to the payment in full of such Mortgage Loan.
 
Notwithstanding anything herein to the contrary, no P&I Advance shall be
required to be made hereunder by the Seller if Seller determines in its good
faith judgment such P&I Advance will not be ultimately recoverable from the
Mortgagor or Liquidation Proceeds.
 


 
8.03
Realization Upon Defaulted Mortgage Loans.



The Seller shall use its best efforts, consistent with the procedures that the
Seller would use in servicing loans for its own account, to foreclose upon or
otherwise comparably con­vert the ownership of such Mortgaged Properties as come
into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to 8.01.  The Seller shall
use its best efforts to realize upon defaulted Mortgage Loans in such a manner
as will maximize the receipt of principal and interest by the Purchaser, taking
into account, among other things, the timing of foreclosure proceedings.  The
foregoing is subject to the provisions that, in any case in which Mortgaged
Property shall have suffered damage, the Seller shall not be required to expend
its own funds toward the restoration of such property in excess of $2,000 unless
it shall determine in its discretion (i) that such restoration will increase the
proceeds of


--------------------------------------------------------------------------------



liquidation of the related Mortgage Loan to Purchaser after reim­bursement to
itself for such expenses, and (ii) that such expenses will be recover­able by
the Seller through Insurance Proceeds or Liquidation Proceeds from the related
Mortgaged Property, as contemplated in 8.05.  In the event that any payment due
under any Conventional Mortgage Loan is not paid when the same becomes due and
payable, or in the event the Mortgagor fails to perform any other covenant or
obligation under the Mortgage Loan and such failure continues beyond any
applic­able grace period, the Seller shall take such action as it shall deem to
be in the best interest of the Purchaser.  In the event that any payment due
under any Conventional Mort­gage Loan remains delinquent for a period of ninety
(90) days or more, the Seller shall commence foreclosure proceedings, provided
that prior to commenc­ing foreclosure proceedings, the Seller shall notify the
Purchaser in writing of the Seller's inten­tion to do so, and the Seller shall
not commence foreclosure proceedings if the Pur­chaser objects to such action
within ten (10) Business Days of receiving such notice.  The Seller shall notify
the Purchaser in writing of the commencement of foreclosure proceed­ings.  In
such connection, the Seller shall be responsible for all costs and expenses
incurred by it in any such proceedings; provided, however, that it shall be
entitled to reimbursement thereof from the related Mortgaged Property, as
contemplated in 8.05. In the event that any payment due under any FHA Loan
becomes delinquent, the Seller shall take all such actions as are in the best
interests of the Purchaser and permitted under any applicable FHA loss
mitigation proceedings, including, but not limited to, requesting the FHA to
accept an assignment of such FHA Loan, and, upon the direction of the Purchaser,
commencing foreclosure proceedings. With respect to each VA Loan, no later than
120 days after such VA Loan becomes delinquent, the Seller shall diligently seek
to mitigate losses by utilizing all remedies available in the VA Regulations.


 
8.04
Establishment of Custodial Accounts; Deposits in Custodial Accounts.



The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts, in the
form of time deposit or demand accounts.  The creation of any Custodial Account
shall be evidenced by a Custodial Account Letter Agreement in the form of
Exhibit 6.


The Seller shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received by it subsequent to the
Cut-off Date, or received by it prior to the Cut-off Date but allocable to a
period subsequent thereto, other than in respect of principal and interest on
the Mortgage Loans due on or before the Cut-off Date:


(i)                 all payments on account of principal on the Mortgage Loans;


(ii)                   all payments on account of interest on the Mortgage
Loans;


(iii)                    all Liquidation Proceeds;


(iv)                    all Insurance Proceeds including amounts required to be
deposited pursuant to 8.10 and 8.11, other than proceeds to be held in the
Escrow Account and applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with the Seller's normal
servicing procedures, the loan documents or applicable law;


--------------------------------------------------------------------------------





(v)                   all Condemnation Proceeds affecting any Mort­gaged
Property which are not released to the Mortgagor in accordance with the Seller's
normal servicing procedures, the loan documents or applicable law;


(vi)                    all proceeds of any Mortgage Loan repurchased in
accordance with Section 7.03 or 7.04;


(vii)                     any amounts required to be deposited by the Seller
pursuant to 8.11 in connection with the deductible clause in any blanket hazard
insurance policy.  Such deposit shall be made from the Seller's own funds,
without reimbursement therefor;


(viii)                      any amounts required to be deposited by the Seller
in connection with any REO Property pursuant to 8.13;


(ix)                    any amounts required to be deposited in the Custodial
Account pursuant to 8.19 or 8.20; and


(x)                   on the day prior to the Distribution Date, all P&I
Advances.


The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent per­mitted by 8.01, need not be deposited by the Seller in
the Custodial Account.  Any interest paid on funds deposited in the Custodial
Account by the depository institution shall accrue to the benefit of the Seller
and the Seller shall be entitled to retain and withdraw such interest from the
Custodial Account pursuant to 8.05(iii).


 
8.05
Permitted Withdrawals From the Custodial Account.



The Seller may, from time to time, withdraw from the Custodial Account for the
following purposes:


(i)                 to make distributions to the Purchaser in the amounts and in
the manner provided for in 8.15;


(ii)                   to reimburse itself for unreimbursed Servicing Fees,
Servicing Advances and all P&I Advances, the Seller's right to reimburse itself
pursuant to this subclause (ii) with respect to Servicing Advances on any
Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Seller from the Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of such reimbursement, the Seller's right thereto
shall be prior to the rights of the Purchaser, except that, where the Seller is
required to repurchase a Mortgage Loan, pursuant to Section 7.03 or 7.04, the
Sel­ler's right to such reimbursement shall be subsequent to the payment to the
Purchaser of the repurchase price pursuant to Section 7.03 or 7.04, as the case
may be, and all other amounts required to be paid to the Purchaser with respect
to such Mortgage Loans.;


--------------------------------------------------------------------------------





(iii)                    to pay to itself as servicing compensation (a) any
interest earned on funds in the Custodial Account (all such interest to be
withdrawn monthly not later than each Distribution Date) and (b) the Servicing
Fee from that portion of any payment or recovery as to interest on a particular
Mortgage Loan;


(iv)                    to pay to itself with respect to each Mort­gage Loan
that has been repurchased pursuant to Section 7.03 or 7.04 all amounts received
thereon and not distributed as of the date on which the related repurchase price
is determined: and


(v)                   to withdraw amounts deposited in error.




 
8.06
Establishment of Escrow Accounts; Deposits in Escrow Accounts.



The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan which constitute Escrow Payments separate and apart from any
of its own funds and general assets and shall establish and maintain one or more
Escrow Accounts, in the form of time deposit or demand accounts.  The creation
of any Escrow Account shall be evidenced by Escrow Account Letter Agreement in
the form of Exhibit 7.


The Seller shall deposit in the Escrow Account or Accounts on a daily basis, and
retain therein, (i) all Escrow Payments collected on account of the Mortgage
Loans, for the purpose of effecting timely payment of any such items as required
under the terms of this Agreement, and (ii) all Insurance Proceeds which are to
be applied to the restoration or repair of any Mortgaged Property.  The Seller
shall make withdrawals therefrom only to effect such payments as are required
under this Agreement, and for such other purposes as shall be as set forth or in
accordance with 8.08.  The Seller shall be entitled to retain any interest paid
on funds deposited in the Escrow Account by the depository institution other
than interest on escrowed funds required by law to be paid to the Mortgagor and,
to the extent required by law, the Seller shall pay interest on escrowed funds
to the Mortgagor notwith­standing that the Escrow Account is non-interest
bearing or that interest paid thereon is insufficient for such purposes.


 
8.07
Permitted Withdrawals From Escrow Account.



Withdrawals from the Escrow Account may be made by the Seller (i) to effect
timely payments of ground rents, taxes, assessments, water rates, hazard
insurance premiums, Primary Insurance Policy premiums, if applicable, and
comparable items, (ii) to reimburse the Seller for any Servicing Advance made by
the Seller with respect to a related Mortgage Loan but only from amounts
received on the related Mortgage Loan which represent late payments or
collections of Escrow Payments thereunder, (iii) to refund to the Mortgagor any
funds as may be determined to be overages, (iv) for transfer to the Custodial
Account in accor­dance with the terms of this Agreement, (v) for application to
restoration or repair of the Mortgaged Property, (vi) to pay to the Seller, or
to the Mortgagor to the extent required by law, any interest paid on the funds
deposited in the Escrow Account, (vii) to clear and terminate the Escrow Account
on the termination


--------------------------------------------------------------------------------



of this Agreement or (viii) in the case of FHA Loans and VA Loans, for transfer
to the Custodial Account, fire and hazard insurance proceeds and Escrow Payments
with respect to any Mortgage Loan where the FHA or VA, as the case may be, has
directed application of such funds as a credit against the proceeds of the FHA
Insurance Contract or the VA Guaranty Agreement.


 
8.08
Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Insur­ance
Policies; Collections Thereunder.



With respect to each Mortgage Loan, the Seller shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates and other
charges which are or may become a lien upon the Mortgaged Property and the
status of Primary Insurance Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including insurance renewal premiums and shall effect payment thereof
prior to the applicable penalty or termi­nation date and at a time appropriate
for securing maximum discounts allowable, employing for such purpose deposits of
the Mortgagor in the Escrow Account which shall have been estimated and
accumulated by the Seller in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage and applic­able law.  To the extent that the
Mortgage does not provide for Escrow Payments, the Seller shall determine that
any such payments are made by the Mortgagor at the time they first become
due.  The Seller assumes full responsibility for the timely payment of all such
bills and shall effect timely payments of all such bills irrespective of the
Mortgagor's faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments.


The Seller shall maintain in full force and effect, a Primary Insurance Policy,
issued by an insurer acceptable to FNMA and FHLMC, with respect to each Mortgage
Loan for which such coverage is required.  Such coverage shall be maintained
until the Loan-to-Value Ratio of the related Mortgage Loan is reduced to 75% or
less or otherwise as required by federal, state or local law.  The Seller will
not cancel or refuse to renew any Primary Insurance Policy in effect on the
Closing Date that is required to be kept in force under this Agreement unless a
replacement Primary Insurance Policy for such cancelled or non- renewed policy
is obtained from and maintained with an insurer acceptable to FNMA and
FHLMC.  The Seller shall not take any action which would result in non-coverage
under any applicable Primary Insurance Policy of any loss which, but for the
actions of the Seller, would have been covered thereunder.  In connection with
any assumption or substitution agreement entered into or to be entered into
pursuant to 8.19, the Seller shall promptly notify the insurer under the related
Primary Insurance Policy, if any, of such assumption or substi­tution of
liability in accor­dance with the terms of such policy and shall take all
actions which may be required by such insurer as a condition to the continuation
of coverage under the Primary Insurance Policy.  If such Primary Insurance
Policy is terminated as a result of such assumption or substitution of
liability, the Seller shall obtain a replacement Primary Insurance Policy as
provided above.


In connection with its activities as servicer, the Seller agrees to prepare and
present, on behalf of itself, and the Purchaser, claims to the insurer under any
Primary Insurance Policy in a timely fashion in accordance with the terms of
such policies and, in this regard, to take such action as shall be necessary to
permit recovery under any Primary Insurance Policy respecting a


--------------------------------------------------------------------------------



defaulted Mortgage Loan.  Pursuant to 8.04, any amounts collected by the Seller
under any Primary Insurance Policy shall be deposited in the Custodial Account,
subject to withdrawal pursuant to 8.05.


 
8.09
Transfer of Accounts.



The Seller may transfer the Custodial Account or the Escrow Account to a
different depository institution from time to time.  Such transfer shall be made
only upon obtaining the con­sent of the Purchaser, which consent shall not be
unreasonably withheld.  In any case, the Custodial Account and Escrow Account
shall be Eligible Accounts.


 
8.10
Maintenance of Hazard Insurance.



The Seller shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage as is customary in the area where the Mortgaged
Property is located in an amount which is at least equal to the lesser of (i)
the amount necessary to fully compensate for any damage or loss to the
improvements which are a part of such property on a replace­ment cost basis or
(ii) the outstanding princi­pal balance of the Mortgage Loan, in each case in an
amount not less than such amount as is necessary to prevent the Mortgagor and/or
the Mortgagee from becoming a co-insurer.  If the Mort­gaged Property is in an
area identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map
issued by the Flood Emergency Management Agency as having special flood hazards
and such flood insurance has been made available, the Seller will cause to be
maintained a flood insurance policy meeting the requirements of the current
guide­lines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the lesser
of (i) the outstanding principal balance of the Mortgage Loan or (ii) the
maximum amount of insurance which is available under the National Flood
Insurance Act of 1968 or the Flood Disaster Protection Act of 1973, as
amended.  The Seller also shall maintain on any REO Property, fire and hazard
insurance with extended coverage in an amount which is at least equal to the
lesser of (i) the maximum insurable value of the improvements which are a part
of such property and (ii) the outstanding principal balance of the related
Mortgage Loan at the time it became an REO Property plus accrued interest at the
Mortgage Interest Rate and related Servicing Advances, liability insurance and,
to the extent required and available under the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended, flood insurance
in an amount as provided above.  Pursuant to 8.04, any amounts collected by the
Seller under any such policies other than amounts to be deposited in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
REO Prop­erty, or released to the Mortgagor in accordance with the Sel­ler's
normal servicing procedures, shall be deposited in the Custodial Account,
subject to withdrawal pursuant to 8.05.  Any cost incurred by the Seller in
maintaining any such insurance shall not, for the purpose of calculating
distributions to the Purchaser, be added to the unpaid principal balance of the
related Mortgage Loan, notwithstanding that the terms of such Mortgage Loan so
permit.  It is understood and agreed that no earthquake or other additional
insurance need be required by the Seller of the Mortgagor or maintained on
property acquired in respect of the Mortgage Loan, other than pursuant to such
appli­cable laws and regulations as shall at any time be in force and as shall
require such additional insurance.  All such policies shall be endorsed with
standard mortgagee clauses with loss payable to the Seller, or upon request to
the Purchaser, and shall provide for at least thirty (30) days prior written
notice of any cancellation, reduction in the


--------------------------------------------------------------------------------



amount of, or material change in, coverage to the Seller.  The Seller shall not
interfere with the Mortgagor's freedom of choice in selecting either his
insur­ance carrier or agent, provided, however, that the Seller shall not accept
any such insur­ance policies from insurance companies unless such companies
currently reflect a General Policy Rating of A:VI or better in Best's Key Rating
Guide and are licensed to do business in the state wherein the property subject
to the policy is located.


 
8.11
Maintenance of Mortgage Impairment Insurance Policy.



In the event that the Seller shall obtain and main­tain a mortgage impairment or
blanket policy issued by an issuer that has a Best rating of A:VI insuring
against hazard losses on all of Mortgaged Properties securing the Mortgage
Loans, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to 8.10 and otherwise complies with all other
requirements of 8.10, the Seller shall conclusively be deemed to have satisfied
its obligations as set forth in8.10, it being understood and agreed that such
policy may contain a deductible clause, in which case the Seller shall, in the
event that there shall not have been maintained on the related Mortgaged
Property or REO Property a policy complying with 8.10, and there shall have been
one or more losses which would have been covered by such policy, deposit in the
Custodial Account the amount not otherwise payable under the blanket policy
because of such deductible clause.  In connection with its activities as
servicer of the Mortgage Loans, the Seller agrees to prepare and present, on
behalf of the Pur­chaser, claims under any such blanket policy in a timely
fashion in accordance with the terms of such policy.  Upon request of the
Purchaser, the Seller shall cause to be delivered to the Pur­chaser a certified
true copy of such policy and a statement from the insurer thereunder that such
policy shall in no event be terminated or materially modified without thirty
(30) days prior written notice to the Purchaser.


 
8.12
Fidelity Bond, Errors and Omissions Insurance.



The Seller shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies that would meet the requirements of FNMA or FHLMC on all officers,
employees or other persons acting in any capacity with regard to the Mortgage
Loan to handle funds, money, documents and papers relating to the Mortgage
Loan.  The fidelity bond and errors and omissions insurance shall be in the form
of the Mort­gage Banker's Blanket Bond and shall protect and insure the Seller
against losses, including forgery, theft, embezzlement, fraud, errors and
omissions and negligent acts of such persons.  Such fidelity bond shall also
protect and insure the Seller against losses in connection with the failure to
maintain any insurance policies required pursuant to this Agreement and the
release or satisfac­tion of a Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby.  No provision of this 8.12 requiring
the fidelity bond and errors and omissions insurance shall diminish or relieve
the Seller from its duties and obligations as set forth in this Agreement.  The
minimum coverage under any such bond and insur­ance policy shall be at least
equal to the corresponding amounts required by FNMA in the FNMA Servicing Guide
or by FHLMC in the FHLMC Sellers' and Servicers' Guide.  Upon request of the
Purchaser, the Seller shall cause to be delivered to the Purchaser a certified
true copy of the fidelity bond and insurance policy and a statement from the
surety and the insurer that such fidelity bond or insurance policy shall in no
event be terminated or materially modified without thirty (30) days' prior
written notice to the Purchaser.


--------------------------------------------------------------------------------





 
8.13
Title, Management and Disposition of REO Property.



In the event that title to the Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the person designated by the Purchaser, or in the event such
person is not authorized or permitted to hold title to real property in the
state where the REO Property is located, or would be adversely affected under
the "doing business" or tax laws of such state by so holding title, the deed or
certificate of sale shall be taken in the name of such Person or Persons as
shall be consistent with an opinion of counsel obtained by the Seller from an
attorney duly licensed to practice law in the state where the REO Property is
located.  Any Person or Persons holding such title other than the Purchaser
shall acknowledge in writing that such title is being held as nominee for the
benefit of the Purchaser.


The Seller shall either itself or through an agent selected by the Seller,
manage, conserve, protect and operate each REO Property (and may temporarily
rent the same) in the same manner that it manages, conserves, pro­tects and
operates other foreclosed property for its own account, and in the same manner
that similar property in the same locality as the REO Property is managed.  If a
REMIC election is or is to be made with respect to the arrangement under which
the Mortgage Loans and any REO property are held, the Seller shall manage,
conserve, protect and operate each REO Property in a manner which does not cause
such REO Property to fail to qualify as "foreclosure property" within the
meaning of Section 860G(a)(8) of the Code or result in the receipt by such REMIC
of any "income from non-permitted assets" within the meaning of Section
860F(a)(2)(B) of the Code or any "net income from foreclosure property" within
the meaning of Section 860G(c)(2) of the Code.  The Seller shall cause each REO
Property to be inspected promptly upon the acquisition of title thereto and
shall cause each REO Property to be inspected at least monthly thereafter.  The
Seller shall make or cause to be made a written report of each such
inspection.  Such reports shall be retained in the Mortgage File and copies
thereof shall be forwarded by the Seller to the Purchaser.  The Seller shall use
its best efforts to dispose of the REO Property as soon as possible and shall
sell such REO Property in any event within one year after title has been taken
to such REO Property, unless the Seller determines, and gives appropriate notice
to the Pur­chaser, that a longer period is necessary for the orderly liquidation
of such REO Property.  If a period longer than one year is necessary to sell any
REO property, (i) the Seller shall report monthly to the Purchaser as to the
progress being made in selling such REO Property and (ii) if, with the written
consent of the Purchaser, a purchase money mortgage is taken in connec­tion with
such sale, such purchase money mortgage shall name the Seller as mortgagee, and
a servicing agreement among the Seller and the Purchaser shall be entered into
with respect to such purchase money mortgage.  Notwithstanding the foregoing, if
a REMIC election is made with respect to the arrangement under which the
Mortgage Loans and the REO Property are held, such REO Property shall be
disposed of within two years or such other period as may be permitted under
Section 860G(a)(8) of the Code.


With respect to each REO Property, the Seller shall segregate and hold all funds
collected and received in connection with the operation of the REO Property
separate and apart from its own funds or general assets and shall establish and
maintain a separate REO Account for each REO Property in the form of a
non-interest bearing demand account, unless an Opinion of Counsel is obtained by
the Seller to the effect that the classification as a grantor trust or REMIC


--------------------------------------------------------------------------------



for federal income tax purposes of the arrangement under which the Mortgage
Loans and the REO Property is held will not be adversely affected by holding
such funds in another manner. Each REO Account shall be established with the
Seller or, with the prior consent of the Purchaser, with a commercial bank, a
mutual savings bank or a savings association.


The Seller shall deposit or cause to be deposited, on a daily basis in each REO
Account all revenues received with respect to the related REO Property and shall
withdraw therefrom funds necessary for the proper operation, management and
mainten­ance of the REO Property, including the cost of maintaining any hazard
insurance pursuant to 8.10 hereof and the fees of any managing agent acting on
behalf of the Seller.  The Seller shall not be entitled to retain interest paid
or other earnings, if any, on funds deposited in such REO Account.  On or before
each Determination Date, the Seller shall withdraw from each REO Account and
deposit into the Custodial Account the net income from the REO Property on
deposit in the REO Account.


The Seller shall furnish to the Purchaser on each Distribution Date, an
operating statement for each REO Prop­erty covering the operation of each REO
Property for the previous month.  Such operating statement shall be accompanied
by such other information as the Purchaser shall reasonably request.


Each REO Disposition shall be carried out by the Seller at such price and upon
such terms and conditions as the Seller deems to be in the best interest of the
Purchaser only with the prior written consent of the Purchaser.  If as of the
date title to any REO Property was acquired by the Seller there were outstanding
unreimbursed Servicing Advances with respect to the REO Property, the Seller,
upon an REO Disposition of such REO Property, shall be entitled to
reimburse­ment for any related unreimbursed Servicing Advances from pro­ceeds
received in connection with such REO Disposition.  The proceeds from the REO
Disposition, net of any payment to the Seller as provided above, shall be
deposited in the REO Account and shall be transferred to the Custodial Account
on the Deter­mination Date in the month following receipt thereof for
distri­bution on the succeeding Distribution Date. At Purchaser’s sole
discretion, Purchaser may notify Seller to transfer servicing on any REO
Property to Purchaser or its designee. In the event of such transfer, Seller
obligations to service such REO Property shall terminate upon such transfer.


    8.14                Notification of Adjustments.


On each Adjustment Date, the Seller shall make interest rate adjustments for
each Mortgage Loan in compliance with the requirements of the related Mortgage
and Mortgage Note. The Seller shall execute and deliver the notices required by
each Mortgage and Mortgage Note regarding interest rate adjustments. The Seller
also shall provide timely notification to the Purchaser of all applicable data
and information regarding such interest rate adjustments and the Seller's
methods of implementing such interest rate adjustments. Upon the discovery by
the Seller or the Purchaser that the Seller has failed to adjust a Mortgage
Interest Rate or a Monthly Payment pursuant to the terms of the related Mortgage
Note and Mortgage, the Seller shall immediately deposit in the Custodial Account
from its own funds the amount of any interest loss caused thereby without
reimbursement therefor.


--------------------------------------------------------------------------------





 
8.15
Distributions.



 On each Distribution Date, Seller shall remit by wire transfer of immediately
available funds to the account designated in writing by Purchaser (a) all
amounts deposited in the Custodial Account as of the close of business on the
preceding Determination Date (net of all amounts withdrawable therefrom pursuant
to 8.05), plus (b) all P&I Advances, if any, which Seller is obligated to
distribute, minus (c) any amounts attributable to Monthly Payments collected but
due on a Due Date or Dates subsequent to the related Due Period, minus (d) any
amounts attributable to principal prepayments received after the last day of the
calendar month preceding the month of the Distribution Date, which amounts shall
be remitted on the following Distribution Date, together with interest up to the
Mortgage Interest Rate but not more than the aggregate Servicing Fee in
connection with such principal prepayments minus (e) any amounts attributable to
reimbursement for unreimbursed Servicing Advances, advance of Seller funds, and
unpaid Servicing Fees, and minus (f) any amounts attributable to reimbursement
for subsequent trailing bills related to a previously disposed of REO Property
in which distribution of net cash proceeds has occurred.


To the extent that the amount of a remittance or distribution to Purchaser made
hereunder is in greater than the amount thereof properly to be remitted pursuant
to the terms of this Agreement, Seller will give prompt written notice thereof
to Purchaser after Seller's discovery thereof, including the amount of such
remittance or distribution that was paid in error. If, by the Distribution Date
immediately following such notice, Purchaser has not reimbursed the Custodial
Account or Seller, as applicable, for the amount of such erroneous remittance or
distribution (without any liability on the part of Purchaser for interest
thereon), Seller shall be entitled to withhold such amount from the remittance
to be made on such Distribution Date.


With respect to any remittance received by the Pur­chaser on or after the second
Business Day following the Business Day on which such payment was due, the
Seller shall pay to the Purchaser interest on any such late payment at an annual
rate equal to the rate of interest as is publicly announced from time to time at
its principal office by Citibank, N.A., New York, New York, as its prime lending
rate, adjusted as of the date of each change, plus three percentage points, but
in no event greater than the maximum amount permitted by applicable law.  Such
interest shall be paid by the Seller to the Purchaser on the date such late
payment is made and shall cover the period com­mencing with the day following
such second Business Day and ending with the Business Day on which such payment
is made, both inclusive.  Such interest shall be remitted along with such late
payment.  The payment by the Seller of any such interest shall not be deemed an
extension of time for payment or a waiver of any Event of Default by the Seller.


 
8.16
Statements to the Purchaser.



Not later than each Distribution Date, the Seller will furnish to the Purchaser
a Monthly Remittance Advice in the form shown in Exhibit 8-1 hereto, as to the
preceding remit­tance and the period ending on the preceding Determination Date
which shall include period-end loan level and summary trial balance of unpaid
principal balances and weighted average interest rates.


--------------------------------------------------------------------------------



Not later than each Distribution Date, the Seller will furnish to the Purchaser
a monthly delinquency report as to the preceding remittance and the period
ending on the preceding Determination Date. This report will show delinquency by
aging category.


In addition, not more than sixty (60) days after the end of each calendar year,
the Seller shall furnish to each Person who was the Purchaser at any time during
such calendar year, (i) as to the aggregate of remittances for the applicable
portion of such year, an annual statement in accordance with the require­ments
of applicable federal income tax law, and (ii) listing of the prin­cipal
bal­ances of the Mortgage Loans outstanding at the end of such calendar year.


The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority or to any Pur­chaser pursuant to any applicable law with respect to
the Mort­gage Loans and the transactions contemplated hereby.  In addi­tion, the
Seller shall provide the Purchaser with such informa­tion concerning the
Mortgage Loans as is necessary for the Purchaser to prepare its federal income
tax return as any Pur­chaser may reasonably request from time to time.


 
8.17
Real Estate Owned Reports.



Together with the statement furnished pursuant to 8.16, with respect to any REO
Property, the Seller shall furnish to the Purchaser a statement covering the
Seller's efforts in connection with the sale of such REO Prop­erty and any
rental of such REO Property incidental to the sale thereof for the previous
month, together with the operating state­ment.  Such statement shall be
accompanied by such other informa­tion as the Purchaser shall reasonably
request.


 
8.18
Liquidation Reports.



Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Purchaser pursuant to a deed-in­lieu of foreclosure, the Seller shall
submit to the Purchaser a liquidation report with respect to such Mort­gaged
Property.


 
8.19
Assumption Agreements.



The Seller shall, to the extent it has knowledge of any conveyance or
prospective conveyance by any Mortgagor of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Mortgage Loan under any
"due-on-sale" clause applicable thereto; provided, however, that the Seller
shall not exercise any such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related Primary Insurance Policy, if any.  If the Seller reasonably believes
it is unable under applicable law to enforce such "due-on-sale" clause, the
Seller shall enter into an assumption agreement with the person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, to the extent
permitted by applicable state law, the Mortgagor remains liable thereon.  Where
an assumption is allowed pursuant to this 8.01, the Seller, with the prior
written consent of the insurer under the Primary Insurance Policy, if any, is
authorized to enter into a substitution of liability agreement with the


--------------------------------------------------------------------------------



person to whom the Mortgaged Prop­erty has been conveyed or is proposed to be
conveyed pursuant to which the original Mortgagor is released from liability and
such Person is substituted as Mortgagor and becomes liable under the related
Mortgage Note.  Any such substitution of liability agreement shall be in lieu of
an assumption agreement.


In connection with any such assumption or substitution of liability, the Seller
shall follow the underwriting practices and procedures of prudent mortgage
lenders in the state in which the related Mortgaged Property is located.  With
respect to an assumption or substitution of liability, Mortgage Interest Rate,
the amount of the Monthly Payment, and the final maturity date of such Mortgage
Note may not be changed.  The Seller shall notify the Purchaser that any such
substitution of liability or assumption agreement has been completed by
forward­ing to the Purchaser the original of any such substitution of liabil­ity
or assumption agree­ment, which document shall be added to the related Mortgage
File and shall, for all purposes, be considered a part of such Mortgage File to
the same extent as all other documents and instruments constituting a part
thereof.  Any fee collected by the Seller for entering into an assumption or
substitution of liability agreement in excess of 1% of the outstanding principal
balance of the Mortgage Loan shall be deposited in the Custodial Account
pursuant to 8.04.


Notwithstanding the foregoing paragraphs of this Section or any other provision
of this Agreement, the Seller shall not be deemed to be in default, breach or
any other viola­tion of its obligations hereunder by reason of any assumption of
a Mortgage Loan by operation of law or any assumption which the Seller may be
restricted by law from preventing, for any reason whatsoever.  For purposes of
this 8.19, the term "assump­tion" is deemed to also include a sale of the
Mortgaged Property subject to the Mortgage that is not accompanied by an
assumption or substitution of liability agreement.


 
8.20
Satisfaction of Mortgages and Release of Mortgage Files.



Upon the payment in full of any Mortgage Loan, or the receipt by the Seller of a
notification that payment in full will be escrowed in a manner customary for
such purposes, the Seller will immediately notify the Purchaser by a
certification of a Servicing Officer, which certification shall include a
statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to 8.04 have been or will be so depos­ited, and shall request
execution of any document necessary to satisfy the Mortgage Loan and delivery to
it of the portion of the Mortgage File held by the Purchaser or the Purchaser's
Designee.  Upon receipt of such certification and request, the Purchaser, shall
promptly release the related mortgage documents to the Seller and the Seller
shall prepare and process any satisfaction or release.  No expense incurred in
connection with any instrument of satisfaction or deed of recon­veyance shall be
chargeable to the Custodial Account or the Purchaser.


In the event the Seller satisfies or releases a Mort­gage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Purchaser may have under the mortgage
instru­ments, the Seller, upon written demand, shall repurchasethe Mortgage Loan
in accordance with Subsection 7.03 hereof.. The Seller shall maintain the
fidelity bond insuring the Seller against any loss it may sustain with respect
to any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.


--------------------------------------------------------------------------------





From time to time and as appropriate for the service or foreclosure of the
Mortgage Loan, including for this purpose collection under any Primary Insurance
Policy, the Purchaser shall, upon request of the Seller and delivery to the
Purchaser of a servicing receipt signed by a Servicing Officer, release the
requested portion of the Mortgage File held by the Purchaser to the
Sel­ler.  Such servicing receipt shall obligate the Seller to return the related
Mortgage documents to the Purchaser when the need therefor by the Seller no
longer exists, unless the Mort­gage Loan has been liquidated and the Liquidation
Proceeds relating to the Mortgage Loan have been deposited in the Custo­dial
Account or the Mortgage File or such document has been delivered to an attorney,
or to a public trustee or other public official as required by law, for purposes
of initiating or pursuing legal action or other proceedings for the foreclosure
of the Mortgaged Property either judicially or non-judicially, and the Seller
has delivered to the Purchaser a certificate of a Servicing Officer certifying
as to the name and address of the Person to which such Mortgage File or such
document was delivered and the purpose or purposes of such delivery.  Upon
receipt of a certificate of a Servicing Officer stating that such Mortgage Loan
was liquidated, the servicing receipt shall be released by the Purchaser to the
Seller.


 
8.21
Whole Loan Transfer



With respect to some or all of the Mortgage Loans, the Purchaser, at its sole
option, upon 30 days’ prior written notice to Seller may effect one or more
whole loan transfers with respect to Mortgage Loans purchased on any Closing
Date, retaining the Seller as the servicer.


 
8.22
FNMA Securitization



With respect to some or all of the Mortgage Loans, the Purchaser may, by giving
thirty (30) days’ prior written notice thereof to Seller, effect one or more
securitizations through FNMA. A securitization through FNMA may be effected by
the sale by the Purchaser to Fannie Mae of such Mortgage Loans retaining the
Servicer as the servicer. Upon receipt of such notice, the Seller shall
reasonably cooperate with the Purchaser and FNMA to effect the requested
securitization. Sellers shall deliver to FNMA, on behalf of the Purchaser, data
regarding one or more pools of Mortgage Loans for securitization into
mortgage-backed securities (“MBS”), provided that each such pool shall consist
of Mortgage Loans identified by the Purchaser meeting the requirements of FNMA.
Promptly after any MBS has been structured with FNMA, the Purchaser shall inform
Seller of the terms of the MBS.  The method of delivery of such Mortgage Loans
to FNMA on behalf of the Purchaser shall comply with FNMA's requirements.  All
customary fees (including but not limited to any guaranty fees) associated with
the securitization shall be borne by Seller. Seller will instruct FNMA to
deliver the related MBS directly to Purchaser, provided the Purchaser provides
such Seller with applicable wiring instructions.


In connection with any securitization, Seller shall provide Purchaser with any
and all information and appropriate verification of information regarding the
Mortgage Loans being securitized that is in Seller’s possession or control and
is reasonably necessary in order to effect such securitization.  In addition, in
connection with each securitization permitted hereunder, upon the request of the
Purchaser, Seller shall provide an officer’s certificate to the effect that the
representations and warranties made by such Seller in Section 7.01 are true and
correct as of the date of such certificate.  The information required to be
supplied by a Seller will be that which is


--------------------------------------------------------------------------------



customary for the issuance of MBS by FNMA. Seller agrees to cooperate with the
Purchaser and promptly supply any information which the Purchaser determines is
required to be disclosed. Purchaser shall provide Seller with all drafts of the
applicable information when produced and shall revise the information in
accordance with such Seller’s reasonable comments to correct any information
therein at the Purchaser’s cost. Seller (i) will indemnify and hold harmless the
transferee under any permitted securitization, the Purchaser and each Person, if
any, who controls such transferee, if any, or the Purchaser within the meaning
of the Securities Act of 1933, as amended (an “Indemnified Party”), against any
losses, claims, damages or liabilities to which such Indemnified Party may
become subject, under the Securities Act of 1933, as amended, or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement of any material
fact contained in Seller’s information included in the prospectus supplement
prepared in connection with any permitted securitization (collectively, the
“Disclosure Documents”) and (ii) will reimburse each Indemnified Party for any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such loss, claim, damage,
liability or action. Seller agrees to execute an indemnification agreement in
connection with any securitization containing the foregoing indemnity.


 
8.23
Compliance with Regulation AB.



Seller, upon request from Purchaser, shall provide the information to Purchaser
listed on Exhibit 10.


--------------------------------------------------------------------------------



SCHEDULE I


MORTGAGE LOAN SCHEDULE


--------------------------------------------------------------------------------





REMITTANCE REPORT 8-1


The Remittance Report shall contain the following information:


Mortgage Loan Number
LPI Date
Scheduled P&I
Scheduled Mortgage Interest Rate
Scheduled S/F Rate
Unpaid Principal Balance
Ending Scheduled Balance
Scheduled Principal
Unscheduled Principal
Scheduled Interest




--------------------------------------------------------------------------------





EXHIBIT 9


FORM OF COMMITMENT LETTER










[name]
[address]




RE:                  Commitment Letter Outlining Terms of Purchase of $_______
of _____________




Dear [name]:


_______ (a “Seller” and “Servicer”) hereby agree to sell, and CitiMortgage, Inc.
(“Purchaser”) hereby agrees to purchase, the _____ mortgage loans described on
Exhibit A hereto (the “Mortgage Loans”) In accordance with the Mortgage Loan
Purchase and Servicing Agreement dated ____, 2007 (the “Agreement”) by and
between Seller and Purchaser. The Mortgage Loans will be sold on a whole loan
basis servicing retained by the Seller. The purchase and sale of the Mortgage
Loans shall be subject to the terms and conditions set forth in this letter (the
“Commitment Letter”).


Amount of
Mortgage Loans:
The aggregate principal balance of the Mortgage Loans, as of the Cut-off Date,
will be $________



Balance by Product Type:
The aggregate principal balance of the Mortgage Loans, as of the Cut-Off Date,
will be $____ for (product type), $____ for (product type) and $__ for product
type.



Purchase Price
The Purchase Price for each Mortgage Loan listed on the Exhibit A the Purchase
Price Percentage multiplied by the unpaid principal balance as of the Cut-off
Date.

 
Interest on Purchase

 
Price:



Purchase Price Percentage:
______%



Buyup/Buydown Factor:
_______



Payment of Purchase Price:
The Purchase Price shall be paid to the Seller in immediately available Federal
Funds by Wire Transfer on the Closing Date by 3:00 p.m. EDT.


--------------------------------------------------------------------------------





Initial Weighted Average
Mortgage Loan Rate:                                            The initial
weighted average Mortgage Loan rate will be $___-
 


Closing Date:
The date on which the Mortgage Loans will be sold by the Seller to the Purchaser
which shall be _____________ or such other date as mutually agreed upon by the
Seller and the Purchaser.



Paid-To Date:                                           ________________


Cut-off Date:                                           ________ or such other
date as mutually agreed upon by the Seller and the Purchaser.


Servicing Fee:
_____.



Mortgage Loans:
Each Mortgage Loan is secured by a first lien on a residential 1-4 family
property located in ____.
 

 
Due Diligence Review of

Mortgage Loans:
Purchaser shall have the right to conduct an underwriting review of mortgage
files relating to the Mortgage Loans to ensure conformity with the Agreement (as
defined below).  Such review (or waiver of review if Purchaser so chooses) shall
not affect the Seller’s representations and warranties regarding the Mortgage
Loans in the Agreement.



Underwriting:
Each Mortgage Loan was underwritten in accordance with underwriting standards
which are acceptable to FNMA, FHLMC and GNMA, as applicable, in accordance with
Seller’s guidelines in effect at the time the Mortgage Loan was originated. The
Mortgage Loan is saleable to FNMA, FHLMC and GNMA, as applicable, on a
non-recourse basis. The Mortgage Note and Mortgage are on forms acceptable to
FNMA and FHLMC.



Delinquencies:
All Mortgage Loans are current and no Mortgage Loan has been more than 30 days
delinquent in the last twelve months as of the Closing Date.



Cooperation:
Purchaser and Seller shall each cooperate with the other and each shall use
their best efforts to meet targeted deadlines for a timetable established by
Seller in connection with the sale of the Mortgage Loans.



Additional Purchase

Stipulations:
 





--------------------------------------------------------------------------------



 
Please acknowledge your agreement and acceptance of this Commitment Letter on or
before _______ by signing and faxing the executed document to the attention of:



{Name}
{Address}
{Fax Number}




Very truly yours,
 
 
{Name}
 
 
 
 
This Commitment Letter is hereby Agreed to and Accepted on __________, 2007:
 
CitiMortgage, Inc.
 
 
Name:
 
Title:
 
Name: Kent Slough
   
Title:  Vice President











--------------------------------------------------------------------------------







EXHIBIT A


Mortgage Loans


The Mortgage Loan listing shall be grouped by product and include the loan
number, current unpaid principal balance, the current note rate and the purchase
price. The listing shall total by product and in the aggregate.




--------------------------------------------------------------------------------







EXHIBIT 10


Regulation AB Requirements


DEFINED TERMS


Commission:  The United States Securities and Exchange Commission.


Seller Information:  As defined in this Exhibit.


Depositor:  The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.


Exchange Act.  The Securities Exchange Act of 1934, as amended.


Qualified Correspondent:  Any Person from which the Seller purchased Mortgage
Loans, provided that the following conditions are satisfied:  (i) such Mortgage
Loans were originated pursuant to an agreement between the Seller and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Seller, in accordance with underwriting guidelines
designated by the Seller (“Designated Guidelines”) or guidelines that do not
vary materially from such Designated Guidelines; (ii) such Mortgage Loans were
in fact underwritten as described in clause (i) above and were acquired by the
Seller within 180 days after origination; (iii) either (x) the Designated
Guidelines were, at the time such Mortgage Loans were originated, used by the
Seller in origination of mortgage loans of the same type as the Mortgage Loans
for the Seller’s own account or (y) the Designated Guidelines were, at the time
such Mortgage Loans were underwritten, designated by the Seller on a consistent
basis for use by lenders in originating mortgage loans to be purchased by the
Seller; and (iv) the Seller employed, at the time such Mortgage Loans were
acquired by the Seller, pre-purchase or post-purchase quality assurance
procedures (which may involve, among other things, review of a sample of
mortgage loans purchased during a particular time period or through particular
channels) designed to ensure that Persons from which it purchased mortgage loans
properly applied the underwriting criteria designated by the Seller.


Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.


Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.


Securities Act:  The Securities Act of 1933, as amended.


--------------------------------------------------------------------------------



Securitization Transaction.  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Servicer:  As defined in this Exhibit.


Servicing Criteria:  The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.


Static Pool Information:  Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.


Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the Seller
or a Subservicer.


Subservicer:  Any Person that services Mortgage Loans on behalf of the Seller or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Seller under this Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.


Third-Party Originator:  Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Seller.


Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans,
other than a Securitization Transaction.


--------------------------------------------------------------------------------





Section 1.01.  Intent of the Parties; Reasonableness.


The Purchaser and the Seller acknowledge and agree that the purpose of this
Exhibit to this Agreement is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission. Although Regulation AB is applicable by its terms only to
offerings of asset-backed securities that are registered under the Securities
Act, the Seller acknowledges that investors in privately offered securities may
require that the Purchaser or any Depositor provide comparable disclosure in
unregistered offerings.  References in this Agreement to compliance with
Regulation AB include provision of comparable disclosure in private offerings.


Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Seller acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Purchaser or any Depositor in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection with any
Securitization Transaction, the Seller shall cooperate fully with the Purchaser
to deliver to the Purchaser (including any of its assignees or designees) and
any Depositor, any and all statements, reports, certifications, records and any
other information necessary in the good faith determination of the Purchaser or
any Depositor to permit the Purchaser or such Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Seller, any Subservicer, any Third-Party Originator and the Mortgage Loans, or
the servicing of the Mortgage Loans, reasonably believed by the Purchaser or any
Depositor to be necessary in order to effect such compliance.


The Purchaser (including any of its assignees or designees) shall cooperate with
the Seller by providing timely notice of requests for information under these
provisions and by reasonably limiting such requests to information required, in
the Purchaser’s reasonable judgment, to comply with Regulation AB.


Section 1.02.  Additional Representations and Warranties of the Seller.


(a)           The Seller shall be deemed to represent to the Purchaser and to
any Depositor, as of the date on which information is first provided to the
Purchaser or any Depositor under Section 1.03 that, except as disclosed in
writing to the Purchaser or such Depositor prior to such date: (i) the Seller is
not aware and has not received notice that any default, early amortization or
other performance triggering event has occurred as to any other securitization
due to any act or failure to act of the Seller; (ii) the Seller has not been


--------------------------------------------------------------------------------



terminated as servicer in a residential mortgage loan securitization, either due
to a servicing default or to application of a servicing performance test or
trigger; (iii) no material noncompliance with the applicable servicing criteria
with respect to other securitizations of residential mortgage loans involving
the Seller as servicer has been disclosed or reported by the Seller; (iv) no
material changes to the Seller’s policies or procedures with respect to the
servicing function it will perform under this Agreement and any Reconstitution
Agreement for mortgage loans of a type similar to the Mortgage Loans have
occurred during the three-year period immediately preceding the related
Securitization Transaction; (v) there are no aspects of the Seller’s financial
condition that could have a material adverse effect on the performance by the
Seller of its servicing obligations under this Agreement or any Reconstitution
Agreement; (vi) there are no material legal or governmental proceedings pending
(or known to be contemplated) against the Seller, any Subservicer or any
Third-Party Originator; and (vii) there are no affiliations, relationships or
transactions relating to the Seller, any Subservicer or any Third-Party
Originator with respect to any Securitization Transaction and any party thereto
identified by the related Depositor of a type described in Item 1119 of
Regulation AB.


(b)           If so requested by the Purchaser or any Depositor on any date
following the date on which information is first provided to the Purchaser or
any Depositor under Section 1.03, the Seller shall, within five Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in paragraph (a) of this Section or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.


Section 1.03.  Information to Be Provided by the Seller.


In connection with any Securitization Transaction the Seller shall (i) within
five Business Days following request by the Purchaser or any Depositor, provide
to the Purchaser and such Depositor (or, as applicable, cause each Third-Party
Originator and each Subservicer to provide), in writing and in form and
substance reasonably satisfactory to the Purchaser and such Depositor, the
information and materials specified in paragraphs (a), (b), (c) and (f) of this
Section, and (ii) as promptly as practicable following notice to or discovery by
the Seller, provide to the Purchaser and any Depositor (in writing and in form
and substance reasonably satisfactory to the Purchaser and such Depositor) the
information specified in paragraph (d) of this Section.


(a)           If so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding (i) the Seller, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), or (ii) each Third-Party Originator, and (iii) as applicable,
each Subservicer, as is requested for the purpose of compliance with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB.  Such information shall
include, at a minimum:


(A)           the originator’s form of organization;


--------------------------------------------------------------------------------



(B)           a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;


(C)           a description of any material legal or governmental proceedings
pending (or known to be contemplated) against the Seller, each Third-Party
Originator and each Subservicer; and


(D)           a description of any affiliation or relationship between the
Seller, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Seller by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:


(1)           the sponsor;
(2)           the depositor;
(3)           the issuing entity;
(4)           any servicer;
(5)           any trustee;
(6)           any originator;
(7)           any significant obligor;
(8)           any enhancement or support provider; and
(9)           any other material transaction party.


(b)           If so requested by the Purchaser or any Depositor, the Seller
shall provide (or, as applicable, cause each Third-Party Originator to provide)
Static Pool Information with respect to the mortgage loans (of a similar type as
the Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (i) the Seller, if the Seller is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (ii) each Third-Party Originator.  Such Static Pool Information shall be
prepared by the Seller (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB.  To the extent that there is reasonably available to the
Seller (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph.  The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Purchaser
or any Depositor.  Such Static Pool Information for each vintage origination
year or prior securitized pool, as applicable, shall be presented in increments
no less frequently than quarterly over the life of the mortgage loans included
in the vintage origination year or prior securitized pool.  The most recent
periodic


--------------------------------------------------------------------------------



increment must be as of a date no later than 135 days prior to the date of the
prospectus or other offering document in which the Static Pool Information is to
be included or incorporated by reference.  The Static Pool Information shall be
provided in an electronic format that provides a permanent record of the
information provided, such as a portable document format (pdf) file, or other
such electronic format reasonably required by the Purchaser or the Depositor, as
applicable.


Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph), the Seller shall provide corrected Static Pool Information to
the Purchaser or any Depositor, as applicable, in the same format in which
Static Pool Information was previously provided to such party by the Seller.


If so requested by the Purchaser or any Depositor, the Seller shall provide (or,
as applicable, cause each Third-Party Originator to provide), at the expense of
the requesting party (to the extent of any additional incremental expense
associated with delivery pursuant to this Agreement), such agreed-upon
procedures letters of certified public accountants reasonably acceptable to the
Purchaser or Depositor, as applicable, pertaining to Static Pool Information
relating to prior securitized pools for securitizations closed on or after
January 1, 2007 or, in the case of Static Pool Information with respect to the
Seller’s or Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2007, as the Purchaser or such Depositor shall
reasonably request.  Such letters shall be addressed to and be for the benefit
of such parties as the Purchaser or such Depositor shall designate, which may
include, by way of example, any Sponsor, any Depositor and any broker dealer
acting as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction.  Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.


(c)           If so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding the Seller, as servicer of the Mortgage
Loans, and each Subservicer (each of the Seller and each Subservicer, for
purposes of this paragraph, a “Servicer”), as is requested for the purpose of
compliance with Item 1108 of Regulation AB.  Such information shall include, at
a minimum:


(A)           the Servicer’s form of organization;
 
(B)           a description of how long the Servicer has been servicing
residential mortgage loans; a general discussion of the Servicer’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicer’s experience in, and procedures for, the servicing function it will
perform under this Agreement and any Reconstitution Agreements; information
regarding the size, composition and growth of the Servicer’s portfolio of
residential mortgage loans of a type similar to the Mortgage Loans and
information on factors related to the Servicer that may be material, in the good
faith judgment of the Purchaser or any Depositor, to any analysis of the
servicing of the


--------------------------------------------------------------------------------



 
Mortgage Loans or the related asset-backed securities, as applicable, including,
without limitation:
 
(1)           whether any prior securitizations of mortgage loans of a type
similar to the Mortgage Loans involving the Servicer have defaulted or
experienced an early amortization or other performance triggering event because
of servicing during the three-year period immediately preceding the related
Securitization Transaction;
(2)           the extent of outsourcing the Servicer utilizes;
(3)           whether there has been previous disclosure of material
noncompliance with the applicable servicing criteria with respect to other
securitizations of residential mortgage loans involving the Servicer as a
servicer during the three-year period immediately preceding the related
Securitization Transaction;
(4)           whether the Servicer has been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; and
(5)           such other information as the Purchaser or any Depositor may
reasonably request for the purpose of compliance with Item 1108(b)(2) of
Regulation AB;
 
(C)           a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D)           information regarding the Servicer’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicer could have a material adverse effect on the
performance by the Seller of its servicing obligations under this Agreement or
any Reconstitution Agreement;
 
(E)           information regarding advances made by the Servicer on the
Mortgage Loans and the Servicer’s overall servicing portfolio of residential
mortgage loans for the three-year period immediately preceding the related
Securitization Transaction, which may be limited to a statement by an authorized
officer of the Servicer to the effect that the Servicer has made all advances
required to be made on residential mortgage loans serviced by it during such
period, or, if such statement would not be accurate, information regarding the
percentage and type of advances not made as required, and the reasons for such
failure to advance;
 
(F)           a description of the Servicer’s processes and procedures designed
to address any special or unique factors involved in servicing loans of a
similar type as the Mortgage Loans;


(G)           a description of the Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts; and


(H)           information as to how the Servicer defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial


--------------------------------------------------------------------------------



payments considered current or other practices with respect to delinquency and
loss experience.


(d)           If so requested by the Purchaser or any Depositor for the purpose
of satisfying its reporting obligation under the Exchange Act with respect to
any class of asset-backed securities, the Seller shall (or shall cause each
Subservicer and Third-Party Originator to) (i) notify the Purchaser and any
Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Seller, any Subservicer or any Third-Party Originator and
(B) any affiliations or relationships that develop following the closing date of
a Securitization Transaction between the Seller, any Subservicer or any
Third-Party Originator and any of the parties specified in clause (D) of
paragraph (a) of this Section (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, and (ii)
provide to the Purchaser and any Depositor a description of such proceedings,
affiliations or relationships.


(e)           As a condition to the succession to the Seller or any Subservicer
as servicer or subservicer under this Agreement or any Reconstitution Agreement
by any Person (i) into which the Seller or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Seller or any
Subservicer, the Seller shall provide to the Purchaser and any Depositor, at
least [15] calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Purchaser and any Depositor of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.


(f)           In addition to such information as the Seller, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Purchaser or any Depositor, the Seller shall provide such
information regarding the performance or servicing of the Mortgage Loans as is
reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB.  Such information shall be provided
concurrently with the monthly reports otherwise required to be delivered by the
servicer under this Agreement, commencing with the first such report due not
less than ten Business Days following such request.


Section 1.04.  Servicer Compliance Statement.


On or before March 1 of each calendar year, commencing in 2007, the Seller shall
deliver to the Purchaser and any Depositor a statement of compliance addressed
to the Purchaser and such Depositor and signed by an authorized officer of the
Seller, to the effect that (i) a review of the Seller’s activities during the
immediately preceding calendar year (or applicable portion thereof) and of its
performance under this Agreement and any applicable Reconstitution Agreement
during such period has been made under such officer’s supervision, and (ii) to
the best of such officers’ knowledge, based on such review, the Seller has
fulfilled all of its obligations under this Agreement and any applicable
Reconstitution Agreement in all material respects throughout such calendar year
(or applicable portion thereof) or, if there has been a failure to fulfill any
such


--------------------------------------------------------------------------------



obligation in any material respect, specifically identifying each such failure
known to such officer and the nature and the status thereof.


Section 1.05.  Report on Assessment of Compliance and Attestation.


(a)           On or before March 1 of each calendar year, commencing in 2007,
the Seller shall:


(i)           deliver to the Purchaser and any Depositor a report (in form and
substance reasonably satisfactory to the Purchaser and such Depositor) regarding
the Seller’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Purchaser and such Depositor and signed by an authorized
officer of the Seller, and shall address each of the Servicing Criteria
specified on a certification substantially in the form of Attachment 2 hereto
delivered to the Purchaser concurrently with the execution of this Agreement;


(ii)           deliver to the Purchaser and any Depositor a report of a
registered public accounting firm reasonably acceptable to the Purchaser and
such Depositor that attests to, and reports on, the assessment of compliance
made by the Seller and delivered pursuant to the preceding paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;


(iii)           cause each Subservicer, and each Subcontractor determined by the
Seller pursuant to Section 1.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Depositor an assessment of compliance and accountants’
attestation as and when provided in paragraphs (a) and (b) of this Section; and


(iv)           if requested by the Purchaser or any Depositor not later than
February 1 of the calendar year in which such certification is to be delivered,
deliver to the Purchaser, any Depositor and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with
respect to a Securitization Transaction a certification in the form attached
hereto as Attachment 1.


The Seller acknowledges that the parties identified in clause (a)(iv) above may
rely on the certification provided by the Seller pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.  Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (a)(iv) above unless a Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Mortgage Loans.


(b)           Each assessment of compliance provided by a Subservicer pursuant
to Section 1.05(a)(i) shall address each of the Servicing Criteria specified on
a certification substantially in the form of Attachment 2 hereto delivered to
the Purchaser concurrently


--------------------------------------------------------------------------------



with the execution of this Agreement or, in the case of a Subservicer
subsequently appointed as such, on or prior to the date of such appointment.  An
assessment of compliance provided by a Subcontractor pursuant to Section
1.05(a)(iii) need not address any elements of the Servicing Criteria other than
those specified by the Seller pursuant to Section 1.06.


Section 1.06.  Use of Subservicers and Subcontractors.


The Seller shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Seller as servicer under this Agreement
or any Reconstitution Agreement unless the Seller complies with the provisions
of paragraph (a) of this Section.  The Seller shall not hire or otherwise
utilize the services of any Subcontractor, and shall not permit any Subservicer
to hire or otherwise utilize the services of any Subcontractor, to fulfill any
of the obligations of the Seller as servicer under this Agreement or any
Reconstitution Agreement unless the Seller complies with the provisions of
paragraph (b) of this Section.


(a)           It shall not be necessary for the Seller to seek the consent of
the Purchaser or any Depositor to the utilization of any Subservicer.  The
Seller shall cause any Subservicer used by the Seller (or by any Subservicer)
for the benefit of the Purchaser and any Depositor to comply with the provisions
of this Section and with Sections 1.02, 1.03(c) and (e), 1.04, 1.05 and 1.07 of
this Agreement to the same extent as if such Subservicer were the Seller, and to
provide the information required with respect to such Subservicer under Section
1.03(d) of this Agreement.  The Seller shall be responsible for obtaining from
each Subservicer and delivering to the Purchaser and any Depositor any servicer
compliance statement required to be delivered by such Subservicer under Section
1.04, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 1.05 and any certification required to be
delivered to the Person that will be responsible for signing the Sarbanes
Certification  under Section 1.05 as and when required to be delivered.


(b)           It shall not be necessary for the Seller to seek the consent of
the Purchaser or any Depositor to the utilization of any Subcontractor.  The
Seller shall promptly upon request provide to the Purchaser and any Depositor
(or any designee of the Depositor, such as a master servicer or administrator) a
written description (in form and substance satisfactory to the Purchaser and
such Depositor) of the role and function of each Subcontractor utilized by the
Seller or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Seller shall cause any such Subcontractor used by the Seller
(or by any Subservicer) for the benefit of the Purchaser and any Depositor to
comply with the provisions of Sections 1.05 and 1.07 of this Agreement to the
same extent as if such Subcontractor were the Seller.


--------------------------------------------------------------------------------



The Seller shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and
attestation required to be delivered by such Subcontractor under Section 1.05,
in each case as and when required to be delivered.


Section 1.07.  Indemnification; Remedies.


(a)           The Seller shall indemnify the Purchaser, each affiliate of the
Purchaser, and each of the following parties participating in a Securitization
Transaction:  each sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to such Securitization Transaction, or for execution of
a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Securitization Transaction; each broker dealer acting
as underwriter, placement agent or initial purchaser, each Person who controls
any of such parties or the Depositor (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act); and the respective present
and former directors, officers, employees and agents of each of the foregoing
and of the Depositor, and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:


(i)(A)                      any untrue statement of a material fact contained or
alleged to be contained in any information, report, certification, accountants’
letter or other material provided in written or electronic form under this
Exhibit by or on behalf of the Seller, or provided under this Exhibit by or on
behalf of any Subservicer, Subcontractor or Third-Party Originator
(collectively, the “Seller Information”), or (B) the omission or alleged
omission to state in the Seller Information a material fact required to be
stated in the Seller Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Seller Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Seller Information or any portion
thereof is presented together with or separately from such other information;


(ii)           any failure by the Seller, any Subservicer, any Subcontractor or
any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Exhibit,
including any failure by the Seller to identify pursuant to Section 1.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB; or


(iii)           any breach by the Seller of a representation or warranty set
forth in Section 1.02(a) or in a writing furnished pursuant to Section 1.02(b)
and made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Seller of a representation or warranty in a writing
furnished pursuant to Section 1.02(b) to the extent made as of a date subsequent
to such closing date.


--------------------------------------------------------------------------------



In the case of any failure of performance described in clause (a)(ii) of this
Section, the Seller shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Seller, any Subservicer, any
Subcontractor or any Third-Party Originator.


(b)           (i)           Any failure by the Seller, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Article, or any breach by the Seller of a representation or warranty set
forth in Section 1.02(a) or in a writing furnished pursuant to Section 1.02(b)
and made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Seller of a representation or warranty in a writing
furnished pursuant to Section 1.02(b) to the extent made as of a date subsequent
to such closing date, shall, except as provided in clause (ii) of this
paragraph, immediately and automatically, without notice or grace period,
constitute an Event of Default with respect to the Seller under this Agreement
and any applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Seller as servicer under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Seller; provided that to the extent that any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Seller as servicer, such provision shall be given effect.


(ii)           Any failure by the Seller, any Subservicer or any Subcontractor
to deliver any information, report, certification or accountants’ letter when
and as required under Section 1.04 or 1.05, including (except as provided below)
any failure by the Seller to identify pursuant to Section 1.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten calendar days
after the date on which such information, report, certification or accountants’
letter was required to be delivered shall constitute an Event of Default with
respect to the Seller under this Agreement and any applicable Reconstitution
Agreement, and shall entitle the Purchaser or Depositor, as applicable, in its
sole discretion to terminate the rights and obligations of the Seller as
servicer under this Agreement and/or any applicable Reconstitution Agreement
without payment (notwithstanding anything in this Agreement to the contrary) of
any compensation to the Seller; provided that to the extent that any provision
of this Agreement and/or any applicable Reconstitution Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Seller as servicer, such provision shall be given effect.


--------------------------------------------------------------------------------



Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Seller pursuant to this subparagraph (b)(ii) if a
failure of the Seller to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.


(iii)           The Seller shall promptly reimburse the Purchaser (or any
designee of the Purchaser, such as a master servicer) and any Depositor, as
applicable, for all reasonable expenses incurred by the Purchaser (or such
designee) or such Depositor, as such are incurred, in connection with the
termination of the Seller as servicer and the transfer of servicing of the
Mortgage Loans to a successor servicer.  The provisions of this paragraph shall
not limit whatever rights the Purchaser or any Depositor may have under other
provisions of this Agreement and/or any applicable Reconstitution Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.




--------------------------------------------------------------------------------



ATTACHMENT 1
 
FORM OF ANNUAL CERTIFICATION
 
 
Re:
The [                   ] agreement dated as of [      ], 200[ ] (the
“Agreement”), among [IDENTIFY PARTIES]

 
I, ________________________________, the _______________________ of [NAME OF
SELLER], certify to [the Purchaser], [the Depositor], and the [Master Servicer]
[Securities Administrator] [Trustee], and their officers, with the knowledge and
intent that they will rely upon this certification, that:
 
(1)           I have reviewed the servicer compliance statement of the Seller
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Seller’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Seller during
200[ ] that were delivered by the Seller to the [Depositor] [Master Servicer]
[Securities Administrator] [Trustee] pursuant to the Agreement (collectively,
the “Seller Servicing Information”);
 
(2)           Based on my knowledge, the Seller Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Seller Servicing Information;
 
(3)           Based on my knowledge, all of the Seller Servicing Information
required to be provided by the Seller under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4)           I am responsible for reviewing the activities performed by the
Seller as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Seller has fulfilled its obligations under the Agreement
in all material respects; and
 
(5)           The Compliance Statement required to be delivered by the Seller
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Seller and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer].  Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer].  Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.


--------------------------------------------------------------------------------



 


 
Date:                      _________________________
 


 
By:
 
Name:                      ________________________________
 
Title:                      ________________________________
 




--------------------------------------------------------------------------------



ATTACHMENT 2
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Seller] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:


SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
 





--------------------------------------------------------------------------------





SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
 





--------------------------------------------------------------------------------





SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
 
Pool Asset Administration
 
 
1122(d)(4)(i)
 Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
 





--------------------------------------------------------------------------------





SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
 





--------------------------------------------------------------------------------





SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
 
 
 
 





--------------------------------------------------------------------------------





 
[NAME OF SELLER] [NAME OF SUBSERVICER]
 
Date:                      _________________________
 


By:
Name:                      ________________________________
Title:                      _____________________________




--------------------------------------------------------------------------------



